EXHIBIT 10.1
Execution Version


PARTNERSHIP INTERESTS EXCHANGE AGREEMENT
This PARTNERSHIP INTERESTS EXCHANGE AGREEMENT (this “Agreement”), dated as of
December 31, 2019, is entered into by and between Western Gas Resources, Inc., a
Delaware corporation (“WGR”), Western Midstream Holdings, LLC, a Delaware
limited liability company (the “General Partner”) and the general partner of
Western Midstream Partners, LP, a Delaware limited partnership (“WES”), and WES.
WGR, the General Partner and WES are each referred to herein as a “Party,” and
collectively as the “Parties.” Capitalized terms used but not otherwise defined
herein have the meaning set forth in that certain First Amended and Restated
Agreement of Limited Partnership of WES, dated as of December 12, 2012 (as
amended, the “Existing Partnership Agreement”).
RECITALS
WHEREAS, WGR is the sole member of the General Partner;
WHEREAS, the General Partner holds 100% of the non-economic general partner
interest of WES (the “General Partner Interest”);
WHEREAS, WGR directly owns 170,380,161 common units representing limited partner
interests in WES (“WES Common Units”);
WHEREAS, WGR and the General Partner believe it is in the best interests of WES
for the General Partner to have an economic general partner interest in WES in
order to better align the economic interests of the General Partner with the
economic interests of the holders of WES Common Units;
WHEREAS, the Parties have agreed that WGR will convey a number of WES Common
Units equal to 2.0% of all issued and outstanding WES Common Units (the
“Consideration Units”) to the General Partner, and the General Partner will then
contribute the Consideration Units to WES in exchange for which WES shall issue
a 2.0% economic general partner interest in WES (the “Economic GP Interest”) to
the General Partner (such exchange of interests, the “Exchange”), and the
General Partner Interest shall be cancelled. The Consideration Units contributed
by the General Partner to WES shall thereafter be cancelled by WES. Following
the Exchange, the General Partner shall continue as the general partner of WES;


WHEREAS, the special committee (the “Special Committee”) of the Board of
Directors of the General Partner (the “Board”) has by unanimous vote (i)
determined that this Agreement and the transactions contemplated hereby are in
the best interests of WES; (ii) approved this Agreement and the transactions
contemplated hereby, with such approval constituting “Special Approval” as such
term is defined in the Existing Partnership Agreement; and (iii) recommended
that the Board approve this Agreement, the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated hereby;




--------------------------------------------------------------------------------




WHEREAS, following the receipt of the recommendation of the Special Committee,
the Board, by unanimous written consent, (i) determined that this Agreement and
the transactions contemplated hereby are in the best interests of WES; and (ii)
approved this Agreement and the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby;
WHEREAS, WGR, in its capacity as the sole member of the General Partner, has
approved this Agreement and the Second Amended and Restated Partnership
Agreement (as defined below) and the transactions contemplated hereby, on behalf
of the General Partner;
WHEREAS, the General Partner, without the approval of any other Partner, may
amend any provision of the Existing Partnership Agreement (i) pursuant to
Section 13.1(d)(i) of the Existing Partnership Agreement to reflect a change
that the General Partner determines does not adversely affect the Limited
Partners considered as a whole or any particular class of Partnership Interests
as compared to other classes of Partnership Interests in any material respect
and (ii) pursuant to Section 13.1(g) of the Existing Partnership Agreement to
reflect, among other things, an amendment that the General Partner determines to
be necessary or appropriate in connection with the authorization or issuance of
any class or series of Partnership Interests pursuant to Section 5.6 of the
Existing Partnership Agreement;
WHEREAS, acting pursuant to the power and authority granted to it under Sections
13.1(d)(i) and 13.1(g) of the Existing Partnership Agreement, the General
Partner has determined that the changes to the Existing Partnership Agreement to
be effected by the Second Amended and Restated Partnership Agreement (i) do not
adversely affect the Limited Partners considered as a whole or any particular
class of Partnership Interests as compared to other classes of Partnership
Interests in any material respect, except for the General Partner, as the sole
holder of the General Partner Interest, and the General Partner, in its
individual capacity as the sole holder of the General Partner Interest, has
consented to and approved the changes to the General Partner Interest to be
effected in accordance with this Agreement and the Second Amended and Restated
Partnership Agreement and/or (ii) are necessary or appropriate in connection
with the authorization of the issuance of the Economic GP Interest; and
WHEREAS, the execution and adoption of the Second Amended and Restated
Partnership Agreement and the Exchange are each conditioned on each other and
shall be deemed to occur simultaneously as of the Effective Time.
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, the Parties hereby agree as follows:


2



--------------------------------------------------------------------------------




ARTICLE I.
DEFINITIONS AND INTERPRETATION
Section 1.1    Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with, such
specified Person through one or more intermediaries or otherwise; provided,
however, that (a) with respect to the General Partner, the term “Affiliate”
shall not include any Group Member, and (b) with respect to the Partnership
Group, the term “Affiliate” shall not include Occidental Petroleum Corporation,
a Delaware corporation, WGR, the General Partner or any of their respective
Subsidiaries (other than a Group Member).
“Agreement” has the meaning set forth in the preamble.
“Board” has the meaning set forth in the recitals.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.
“Closing” means the closing of the transactions contemplated by this Agreement.
“Closing Date” has the meaning set forth in Section 2.2.
“Code” means the Internal Revenue Code of 1986, as amended.
“Consideration Units” has the meaning set forth in the recitals.
“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “Controlling” and “Controlled” have
correlative meanings.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Economic GP Interest” has the meaning set forth in the recitals.
“Effective Time” means 12:01 am local time in Houston, Texas on the Closing
Date.
“Enforceability Exceptions” has the meaning set forth in Section 3.3.
“Exchange” has the meaning set forth in the recitals.
“Existing Partnership Agreement” has the meaning set forth in the preamble.


3



--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles, consistently applied in
the United States of America.
“General Partner” has the meaning set forth in the preamble.
“General Partner Interest” has the meaning set forth in the recitals.
“Governmental Authority” means any federal, state, local, foreign,
multi-national, supra-national, national, regional or other governmental agency,
authority, administrative agency, regulatory body, commission, board, bureau,
agency, officer, official, instrumentality, court or arbitral tribunal having
governmental or quasi-governmental powers or any other instrumentality or
political subdivision thereof; provided, however, that such term shall not
include any entity or organization that is engaged in industrial or commercial
operations and is wholly or partly owned by any government, to the extent that
such entity or organization is acting in a commercial capacity.
“Intended Tax Treatment” has the meaning set forth in Section 6.3.
“Laws” has the meaning set forth in Section 3.4(c).
“Liens” means any security interest, lien, deed of trust, mortgage, pledge,
charge, claim, restriction on transfer, easement, encumbrance or other similar
interest or adverse right.
“Material Adverse Effect” means any fact, change, circumstance, effect,
condition or event that is, or is reasonably expected to be, individually or in
the aggregate, materially adverse to (i) the business, financial condition,
assets, liabilities or results of operations of the Partnership Group; or (ii)
any Party’s ability to enter into or perform its obligations under this
Agreement or to consummate the transactions contemplated hereby; provided,
however, that the term “Material Adverse Effect” shall not include:
(a)    any fact, change, circumstance, effect, condition or event that:
(i)    generally affects economic conditions in any of the markets or
geographical areas in which the Partnership Group operates;
(ii)    generally affects economic conditions or the financial, banking,
currency or capital markets in general (whether in the United States or any
other country or in any international market), including changes in (A) general
financial or market conditions, (B) currency exchange rates or currency
fluctuations, (C) prevailing interest rates or credit markets, and (D) the price
of commodities or raw materials used in the businesses of the Partnership Group;
(iii)    generally affects the industries in which the Partnership Group
operates; or
(iv)    results from national or international political or social actions or
conditions, including the engagement by any country in hostilities, whether
commenced


4



--------------------------------------------------------------------------------




before or after the date hereof, and whether or not pursuant to the declaration
of a national emergency or war, or the occurrence of any military or terrorist
attack;
(b)    changes in applicable Law, including to Tax Laws, GAAP or other
applicable accounting standards or interpretations thereof;
(c)    any failure by the Partnership Group (or any Group Member) to meet
internal or external projections, public estimates or expectations for any
period (it being understood that the underlying causes of any such failure may
be taken into consideration in determining whether a Material Adverse Effect has
occurred); or
(d)    the announcement of, or the taking of any action contemplated by, this
Agreement and the Second Amended and Restated Partnership Agreement or any legal
proceedings arising out of or related to this Agreement or the Second Amended
and Restated Partnership Agreement; provided, however, that facts, changes,
circumstances, effects, conditions or events referred to in clauses (a)(i),
(a)(ii), (a)(iii), (a)(iv) and (b) above shall be considered for purposes of
determining whether there has been or would reasonably be expected to be a
Material Adverse Effect if and only to the extent such facts, changes,
circumstances, effects, conditions or events have had or would reasonably be
expected to have a disproportionate effect on the Partnership Group as compared
to other companies operating in similar businesses.
“NYSE” means the New York Stock Exchange.
“Parties” has the meaning set forth in the preamble.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.
“Public Limited Partners” means the Limited Partners of WES (other than the
General Partner and its Affiliates).
“Second Amended and Restated Partnership Agreement” has the meaning set forth in
Section 2.1.
“Securities Act” has the meaning set forth in Section 3.5(a).
“Special Committee” has the meaning set forth in the recitals.
“Tax” or “Taxes” means any federal, state, local or foreign income tax, ad
valorem tax, excise tax, sales tax, use tax, franchise tax, real or personal
property tax, transfer tax, gross receipts tax or other tax, assessment, duty,
fee, levy or other governmental charge, together with and including, any and all
interest, fines, penalties, assessments, and additions to Tax resulting from,
relating to, or incurred in connection with any of those or any contest or
dispute thereof.
“Transaction Taxes” has the meaning set forth in Section 6.2.
“WES” has the meaning set forth in the preamble.


5



--------------------------------------------------------------------------------




“WES Common Units” has the meaning set forth in the recitals.
“WGR” has the meaning set forth in the preamble.
Section 1.2    Construction and Interpretation. Unless the context requires
otherwise: (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; (b)
references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) the terms “include,” “includes,” “including” or words of like
import shall be deemed to be followed by the words “without limitation”; (d) the
terms “hereof,” “herein” or “hereunder” refer to this Agreement as a whole and
not to any particular provision of this Agreement; (e) except as otherwise
specifically provided in this Agreement, any agreement, instrument or statute
defined or referred to herein means such agreement, instrument or statute as
from time to time amended, supplemented or modified, including (A) in the case
of agreements or instruments, by waiver or consent, and, in the case of
statutes, by succession of comparable successor statues, and (B) all attachments
thereto and instruments incorporated therein. The headings contained in this
Agreement are for reference purposes only, and shall not affect in any way the
meaning or interpretation of this Agreement.
ARTICLE II.
TRANSACTION
Section 2.1    Exchange of Consideration Units for the Economic GP Interest.
Concurrently with the Closing, the General Partner shall cause the Existing
Partnership Agreement to be duly amended and restated in its entirety (acting
pursuant to the authority of the General Partner in Sections 13.1(d) and 13.1(g)
of the Existing Partnership Agreement) in substantially the form set forth in
Exhibit A attached hereto (as so amended and restated, the “Second Amended and
Restated Partnership Agreement”). Pursuant to this Agreement and in connection
with the Second Amended and Restated Partnership Agreement, (i) WGR will convey
the Consideration Units to the General Partner and then (ii) the General Partner
will contribute the Consideration Units to WES in exchange for WES issuing the
Economic GP Interest to the General Partner and WES cancelling the General
Partner Interest. Upon acceptance of the Consideration Units by WES, the
Consideration Units shall be cancelled by WES. Following the Exchange, the
General Partner shall continue as the general partner of WES and WES shall
continue without dissolution, in each case without any further action by any
Party.
Section 2.2    Closing. The Closing shall occur on the date hereof (such date,
the “Closing Date”). At the Closing, (a) the General Partner shall deliver to
WES the Second Amended and Restated Partnership Agreement, duly executed by the
General Partner (in its capacity as the general partner of WES); (b) WGR shall
convey the Consideration Units to the General Partner; (c) the General Partner
shall contribute the Consideration Units to WES in


6



--------------------------------------------------------------------------------




exchange for which WES shall issue the Economic GP Interest to the General
Partner and cancel the General Partner Interest; and (d) WES shall cancel the
Consideration Units. The Closing shall be deemed effective as of the Effective
Time.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE GENERAL PARTNER
The General Partner hereby represents and warrants to WGR and WES that:
Section 3.1    Equity Interests. As of the date hereof and immediately prior to
the Closing, the General Partner is the beneficial and record holder and has
good and valid title to 100% of the General Partner Interest, free and clear of
all Liens except for restrictions on transfer provided for in the Existing
Partnership Agreement and pursuant to applicable securities Laws, and there is
no subscription, option, warrant, call right, agreement or commitment relating
to the issuance, sale, delivery, repurchase or transfer by the General Partner
of the General Partner Interest except as provided for in the Existing
Partnership Agreement.
Section 3.2    Organization and Existence. The General Partner is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and is qualified to do business in each
jurisdiction where the nature of its business or the ownership of its properties
requires it to be qualified, except to the extent that the failure to be so
qualified would not be reasonably likely to have a material and adverse effect
on the General Partner’s ability to enter into or perform its obligations under
this Agreement or consummate the transaction contemplated hereby.
Section 3.3    Power and Authority. The General Partner has the limited
liability company power and authority to enter into this Agreement and each
agreement and instrument to be executed and delivered by the General Partner
pursuant hereto, including without limitation, the Second Amended and Restated
Partnership Agreement, and to perform all of its obligations and consummate the
transactions contemplated hereby and thereby. The General Partner has taken all
necessary and appropriate limited liability company actions to authorize,
execute and deliver this Agreement and each agreement and instrument to be
executed and delivered by the General Partner pursuant hereto, including,
without limitation, the Second Amended and Restated Partnership Agreement, and
to consummate the transactions contemplated hereby and thereby. This Agreement
has been, and each agreement and instrument to be executed and delivered by the
General Partner pursuant hereto, including, without limitation, the Second
Amended and Restated Partnership Agreement, will be when so executed and
delivered, duly and validly executed and delivered by the General Partner and
this Agreement is, and each agreement and instrument to be executed and
delivered by the General Partner pursuant hereto, including, without limitation,
the Second Amended and Restated Partnership Agreement, will be when so executed
and delivered, a valid and binding obligation of the General Partner enforceable
in


7



--------------------------------------------------------------------------------




accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium or similar laws affecting the
rights of creditors generally and by general principles of equity (collectively,
the “Enforceability Exceptions”).
Section 3.4    No Violations. The execution and delivery of this Agreement or
any other agreement or instrument executed and delivered pursuant hereto by the
General Partner, including, without limitation, the Second Amended and Restated
Partnership Agreement, does not, or when executed will not, and the consummation
of the transactions contemplated hereby or thereby and the performance by the
General Partner of the obligations that it is obligated to perform hereunder or
thereunder do not:
(a)    conflict with or result in a breach of any of the provisions of the
limited liability company agreement of the General Partner or the Existing
Partnership Agreement;
(b)    create any Lien on the General Partner Interest under any indenture,
mortgage, lien, agreement, contract, commitment or instrument to which the
General Partner is a party or its properties and assets are bound;
(c)    conflict with any municipal, state or federal ordinance, law (including
common law), rule, regulation, judgment, order, writ, injunction, or decree
(collectively, “Laws”) applicable to the General Partner; or
(d)    conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both) or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, any indenture, mortgage, lien or agreement,
contract, commitment or instrument to which the General Partner is a party or by
which it is bound or to which the General Partner Interest is subject;
except, in the case of clauses (b), (c) and (d), as would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect or
result in any material loss, cost or liability of the Partnership Group.
Section 3.5    Investment Intent and Securities Laws Compliance.
(a)    The General Partner understands that, when issued, the Economic GP
Interest will constitute “restricted securities” and will not have been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any applicable state securities Laws. The General Partner acknowledges that
the Economic GP Interest will bear a restrictive legend to that effect. The
General Partner acknowledges and agrees that it must bear the economic risk of
this investment indefinitely, that the Economic GP Interest to be issued to the
General Partner hereunder may not be sold or transferred or offered for sale or
transfer by it without compliance under the Second Amended and Restated
Partnership Agreement or without registration under the Securities Act and any
applicable state securities or “Blue Sky” Laws or the availability of


8



--------------------------------------------------------------------------------




exemptions therefrom, and that the General Partner has no present intention of
registering the resale of the Economic GP Interest.
(b)    The General Partner has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of holding the Economic GP Interest, and has so evaluated the merits and
risks of such investment. The General Partner is able to bear the economic risk
of an investment in the Economic GP Interest and, at the present time and in the
foreseeable future, is able to afford a complete loss of such investment.
(c)    The General Partner understands that the Economic GP Interest is being
issued to the General Partner in reliance upon specific exemptions from the
registration requirements of United States federal and state securities Laws and
that each of WGR and WES is relying upon the truth and accuracy of, and the
General Partner’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings, which are true, correct and complete, of the
General Partner set forth in this Section 3.5 in order to determine the
availability of such exemptions and the eligibility of the General Partner to
acquire the Economic GP Interest.
Section 3.6    No Brokers. No action has been taken by or on behalf of the
General Partner (excluding actions taken by or on behalf of the Special
Committee) that would give rise to any valid claim against WES or its Affiliates
for a brokerage commission, finder’s fee or other like payment with respect to
the matters contemplated hereby.
Section 3.7    Disclaimer of Warranties. Except as expressly set forth in this
ARTICLE III or in any agreement or instrument to be executed by the General
Partner in connection with the transactions contemplated hereby, the General
Partner makes no representations or warranties whatsoever and disclaims all
liability and responsibility for any other representation, warranty, statement
or information made or communicated (orally or in writing), including, without
limitation, any opinion, information or advice that may have been provided by
any officer, shareholder, member, partner, director, employee, agent or
consultant of the General Partner or its Affiliates.
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF WGR
WGR hereby represents and warrants to the General Partner and WES that:
Section 4.1    Consideration Units. As of the date hereof and immediately prior
to the Closing, WGR is the beneficial owner of the Consideration Units, which
are held by WGR free and clear of all Liens except for restrictions on transfer
provided for in the Existing Partnership Agreement and pursuant to applicable
securities Laws.


9



--------------------------------------------------------------------------------




Section 4.2    Organization and Existence. WGR is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business in each jurisdiction where the nature of its
business or the ownership of its properties requires it to be qualified, except
to the extent that the failure to be so qualified would not be reasonably likely
to have a Material Adverse Effect. WGR has the requisite power and authority to
carry on its business as it is now being conducted and to own all of its
respective properties and assets, except as would not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
Section 4.3    Power and Authority. WGR has the corporate power and authority to
enter into this Agreement and each agreement and instrument to be executed and
delivered by WGR pursuant hereto and to perform all of its obligations and
consummate the transactions contemplated hereby and thereby. WGR has taken all
necessary and appropriate corporate actions to authorize, execute and deliver
this Agreement and each agreement and instrument to be executed and delivered by
WGR pursuant hereto and to consummate the transactions contemplated hereby and
thereby. This Agreement has been, and each agreement and instrument to be
executed and delivered by WGR pursuant hereto will be when so executed and
delivered, duly and validly executed and delivered by WGR and this Agreement is,
and each agreement and instrument to be executed and delivered by WGR pursuant
hereto will be when so executed and delivered, a valid and binding obligation of
WGR enforceable in accordance with its terms, except as such enforcement may be
limited by the Enforceability Exceptions.
Section 4.4    No Violations. The execution and delivery of this Agreement or
any other agreement or instrument executed and delivered pursuant hereto by WGR
does not, or when executed will not, and the consummation of the transactions
contemplated hereby or thereby and the performance by WGR of the obligations
that it is obligated to perform hereunder or thereunder do not:
(a)    conflict with or result in a breach of any of the provisions of the
organizational documents of WGR;
(b)    create any Lien on any Consideration Units under any indenture, mortgage,
lien, agreement, contract, commitment or instrument to which WGR is a party or
their respective properties and assets are bound;
(c)    conflict with any Laws applicable to WGR; or
(d)    conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both) or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, any indenture, mortgage, lien or agreement,
contract, commitment or instrument to which WGR is a party or otherwise bound or
to which any of their respective properties and assets are subject;


10



--------------------------------------------------------------------------------




except, in the case of clauses (b), (c) and (d), as would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect or
result in any material loss, cost or liability of WGR.
Section 4.5    No Brokers. No action has been taken by or on behalf of WGR that
would give rise to any valid claim against the General Partner, WES or their
respective Affiliates for a brokerage commission, finder’s fee or other like
payment with respect to the matters contemplated hereby.
Section 4.6    Disclaimer of Warranties. Except as expressly set forth in this
ARTICLE IV or in any agreement or instrument to be executed by WGR in connection
with the transactions contemplated hereby, WGR makes no representations or
warranties whatsoever and disclaims all liability and responsibility for any
other representation, warranty, statement or information made or communicated
(orally or in writing), including, without limitation, any opinion, information
or advice that may have been provided by any officer, shareholder, member,
partner, director, employee, agent or consultant of WGR or any of its
Affiliates.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF WES
WES hereby represents and warrants to the General Partner and WGR that:
Section 5.1    Economic GP Interest. At the Effective Time, the Economic GP
Interest will be duly authorized, validly issued, fully paid (to the extent
required by the Second Amended and Restated Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by
Sections 17-303, 17-607 or 17-804 of the Delaware Act).
Section 5.2    Organization and Existence. WES is a limited partnership, validly
existing and in good standing under the laws of the State of Delaware and is
qualified to do business in each jurisdiction where the nature of its business
or the ownership of its properties requires it to be qualified, except to the
extent that the failure to be so qualified would not be reasonably likely to
have a Material Adverse Effect. WES has the requisite power and authority to
carry on its business as it is now being conducted and to own all of its
respective properties and assets, except as would not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
Section 5.3    Power and Authority. WES has the limited partnership power and
authority to enter into this Agreement and each agreement and instrument to be
executed and delivered by WES pursuant hereto, including without limitation, the
Second Amended and Restated Partnership Agreement, and to perform all of its
obligations and consummate the transactions contemplated hereby and thereby. WES
has taken all necessary and appropriate limited partnership actions to
authorize, execute and deliver this Agreement and each agreement


11



--------------------------------------------------------------------------------




and instrument to be executed and delivered by WES pursuant hereto, including,
without limitation, the Second Amended and Restated Partnership Agreement, and
to consummate the transactions contemplated hereby and thereby. This Agreement
has been, and each agreement and instrument to be executed and delivered by WES
pursuant hereto, including, without limitation, the Second Amended and Restated
Partnership Agreement, will be when so executed and delivered, duly and validly
executed and delivered by WES and this Agreement is, and each agreement and
instrument to be executed and delivered by WES pursuant hereto, including,
without limitation, the Second Amended and Restated Partnership Agreement, will
be when so executed and delivered, a valid and binding obligation of WES
enforceable in accordance with its terms, except as such enforcement may be
limited by the Enforceability Exceptions.
Section 5.4    No Violations. The execution and delivery of this Agreement or
any other agreement or instrument executed and delivered pursuant hereto by WES
does not, or when executed will not, and the consummation of the transactions
contemplated hereby or thereby and the performance by WES of the obligations
that it is obligated to perform hereunder or thereunder do not, and at the
Closing will not:
(a)    conflict with or result in a breach of any of the provisions of the
Existing Partnership Agreement or any other organizational documents of the
Partnership Group;
(b)    create any Lien on any property or assets of any Group Member under any
indenture, mortgage, lien, agreement, contract, commitment or instrument to
which any Group Member is a party or their respective properties and assets are
bound;
(c)    conflict with any Laws applicable to any Group Member; or
(d)    conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both) or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, any indenture, mortgage, lien or agreement,
contract, commitment or instrument to which any Group Member is a party or
otherwise bound or to which any of their respective properties and assets are
subject;
except, in the case of clauses (b), (c) and (d), as would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect or
result in any material loss, cost or liability of any Group Member.
Section 5.5    No Brokers. No action has been taken by or on behalf of WES or
the Special Committee that would give rise to any valid claim against the
General Partner, WGR or their respective Affiliates for a brokerage commission,
finder’s fee or other like payment with respect to the matters contemplated
hereby.
Section 5.6    Disclaimer of Warranties. Except as expressly set forth in this
ARTICLE V or in any agreement or instrument to be executed by WES in connection
with the


12



--------------------------------------------------------------------------------




transactions contemplated hereby, WES makes no representations or warranties
whatsoever and disclaims all liability and responsibility for any other
representation, warranty, statement or information made or communicated (orally
or in writing), including, without limitation, any opinion, information or
advice that may have been provided by any officer, shareholder, member, partner,
director, employee, agent or consultant of WES or any of its Affiliates.
ARTICLE VI.
COVENANTS
Section 6.1    Further Assurances. In case at any time after the Closing any
further action is necessary to carry out the transactions contemplated hereby or
the purposes of this Agreement, each of the Parties will take such further
action as the other Party may reasonably request, all at the sole cost and
expense of the requesting Party (unless the requesting Party is entitled to
indemnification therefor).
Section 6.2    Tax Covenants. All sales, use, controlling interest, transfer,
filing, recordation, registration and similar Taxes, if any, arising from or
associated with the transactions contemplated by this Agreement other than Taxes
based on income or net worth (“Transaction Taxes”), shall be borne by the
General Partner. To the extent under applicable law WES is responsible for
filing Tax returns in respect of Transaction Taxes, the General Partner shall
prepare and file all such Tax returns. The Parties shall provide such
certificates and other information as may be reasonably required in connection
with any such filings and otherwise cooperate.
Section 6.3    Tax Treatment of the Transaction. The Parties intend that the
General Partner’s contribution of the Consideration Units to WES in exchange for
the Economic GP Interest described in Section 2.1 will be treated for U.S.
federal income tax purposes as set forth in this Section 6.3 (the “Intended Tax
Treatment”). Each Party shall, and shall cause its controlled Affiliates to,
file all Tax returns and other reports consistent with the Intended Tax
Treatment, unless required by Law to do otherwise. The transactions contemplated
hereby shall be treated as either (a) a readjustment of partnership items among
an existing partner or partners of a partnership not involving a sale or
exchange or (b) a transaction described in Section 721 of the Code in a manner
consistent with Revenue Ruling 84-52, 1984-1 C.B. 157. As a result, (i) no
taxable gain or loss will be recognized by WES or the General Partner and (ii)
in the case of the existing Public Limited Partners owning Common Units, taxable
gain will be reported only to the extent such Limited Partner’s share of WES’s
liabilities under Section 752 of the Code is decreased by an amount that is
greater than such Public Limited Partner’s adjusted tax basis in its Common
Units.


13



--------------------------------------------------------------------------------




ARTICLE VII.
MISCELLANEOUS
Section 7.1    Binding Effect; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the respective Parties and their permitted
successors and assigns. No Party may assign or delegate its rights or
obligations under this Agreement without the prior written consent of the other
Parties, which consent may be withheld for any reason. Any purported assignment
in violation of the foregoing shall be null and void.
Section 7.2    Entire Understanding; Headings and Amendments.
(a)    This Agreement and the attached Exhibit and all documents to be executed
and delivered pursuant hereto constitute the entire understanding between the
Parties with respect to the transactions contemplated hereby, and supersede all
previous agreements of any sort with respect thereto. Article headings are
included only for purposes of convenience and shall not be construed as a part
of this Agreement or in any way affecting the meaning of the provisions of this
Agreement or its interpretation.
(b)    This Agreement may not be amended or modified orally and no amendment or
modification shall be valid unless in writing and signed by the Parties;
provided, however, no such amendment or modification shall be effective unless
and until it has been approved by the Special Committee.
Section 7.3    Rights of Third Parties. This Agreement shall not be construed to
create any express or implied rights in any persons other than the Parties.
Section 7.4    Notices. All notices shall be in writing and shall be delivered
or sent by first-class mail, postage prepaid, overnight courier or by means of
electronic transmission. Any notice sent shall be addressed as follows:
(a)    If to the General Partner:
Western Midstream Holdings, LLC
1201 Lake Robbins Drive
The Woodlands, TX 77380
Attention: President and Chief Executive Officer
Senior Vice President and General Counsel


(b)    If to WGR:
Western Gas Resources, Inc.
1201 Lake Robbins Drive
The Woodlands, TX 77380


14



--------------------------------------------------------------------------------




Attention: President
Vice President and Secretary


With a copy (which shall not constitute notice) to:
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention:    William N. Finnegan IV
John M. Greer


(c)    If to WES:
Western Midstream Partners, LP
1201 Lake Robbins Drive
The Woodlands, TX 77380
Attention: Chairman, Special Committee


With a copy (which shall not constitute notice) to:


Bracewell LLP
711 Louisiana Street, Suite 2300
Houston, Texas 77002
Attention:    Troy L. Harder


Section 7.5    Choice of Law; Submission to Jurisdiction. This Agreement shall
be subject to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. EACH OF THE
PARTIES AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S. $100,000.00 AND THAT
THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE UPON 6 Del. C. § 2708.
EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO
THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL
COURTS SITTING IN THE STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS
NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT
AND MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR
ACCEPTANCE OF LEGAL PROCESS AND TO NOTIFY THE OTHER PARTY OF THE NAME AND
ADDRESS OF SUCH AGENT. EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY


15



--------------------------------------------------------------------------------




RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.
Section 7.6    Time of the Essence. Time is of the essence in the performance of
this Agreement in all respects. If the date specified herein for giving any
notice or taking any action is not a Business Day (or if the period during which
any notice is required to be given or any action taken expires on a date which
is not a Business Day), then the date for giving such notice or taking such
action (and the expiration date of such period during which notice is required
to be given or action taken) shall be the next day which is a Business Day.
Section 7.7    Damage Limitations. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY LAW, NO PARTY
HERETO SHALL BE ENTITLED TO RECOVER FROM ANY OTHER PARTY HERETO ANY AMOUNT IN
RESPECT OF EXEMPLARY, PUNITIVE, REMOTE OR SPECULATIVE DAMAGES, EXCEPT, IN EACH
CASE, TO THE EXTENT SUCH DAMAGES ARE FINALLY AND JUDICIALLY DETERMINED AND PAID
TO AN UNAFFILIATED THIRD PARTY. THE FOREGOING LIMITATIONS ON LIABILITY SHALL
APPLY EVEN IN THE EVENT OF THE SOLE, JOINT, AND/OR CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF THE PARTY WHOSE LIABILITY IS LIMITED
(EXCLUDING GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT).
Section 7.8    Waiver and Severability.
(a)    No waiver, either express or implied, by any Party hereto of any term or
condition of this Agreement or right to enforcement thereof shall be effective,
unless such waiver is in writing and signed by each Party. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way adversely affect the rights of the Party granting
such waiver in any other respect or at any other time. The failure of any Party
to exercise any rights or privileges under this Agreement shall not be construed
as a waiver of any such rights or privileges under this Agreement. The rights
and remedies provided in this Agreement are cumulative and, except as otherwise
expressly provided in this Agreement, none is exclusive of any other or of any
rights or remedies that any Party may hereunder or otherwise have at law or in
equity.
(b)    Whenever possible, each provision or portion of any provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed
and enforced in such


16



--------------------------------------------------------------------------------




jurisdiction as if such invalid, illegal or unenforceable provision or portion
of any provision had never been contained herein.
Section 7.9    Costs and Expenses. Except as otherwise specifically provided in
this Agreement, each Party will bear its own costs and expenses in connection
with this Agreement and the transactions contemplated hereby.
Section 7.10    Counterpart Execution. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one agreement.
Signature Page Follows


17



--------------------------------------------------------------------------------


1


IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.
 
WESTERN GAS RESOURCES, INC.
 
 
 
 
By:
/s/ Oscar K. Brown
 
Name:
Oscar K. Brown
 
Title:
Senior Vice President



 
WESTERN MIDSTREAM PARTNERS, LP
 
 
 
 
By:
Western Midstream Holdings, LLC, its general partner
 
 
 
 
By:
Western Gas Resources, Inc., its sole member
 
 
 
 
By:
/s/ Oscar K. Brown
 
Name:
Oscar K. Brown
 
Title:
Senior Vice President



 
WESTERN MIDSTREAM HOLDINGS, LLC
 
 
 
 
By:
Western Gas Resources, Inc., its sole member
 
 
 
 
By:
/s/ Oscar K. Brown
 
Name:
Oscar K. Brown
 
Title:
Senior Vice President





Signature Page to Partnership Interests Exchange Agreement





--------------------------------------------------------------------------------





Exhibit A
Second Amended and Restated Partnership Agreement










--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
WESTERN MIDSTREAM PARTNERS, LP

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------





TABLE OF CONTENTS
ARTICLE I. DEFINITIONS
2
 
Section 1.1
 
Definitions
2
 
Section 1.2
 
Construction
14
 
 
 
 
 
 
ARTICLE II. ORGANIZATION
14
 
Section 2.1
 
Formation
14
 
Section 2.2
 
Name
15
 
Section 2.3
 
Registered Office; Registered Agent; Principal Office; Other Offices
15
 
Section 2.4
 
Purpose and Business
15
 
Section 2.5
 
Powers
16
 
Section 2.6
 
Power of Attorney
16
 
Section 2.7
 
Term
17
 
Section 2.8
 
Title to Partnership Assets
17
 
 
 
 
 
 
ARTICLE III. RIGHTS OF LIMITED PARTNERS
18
 
Section 3.1
 
Limitation of Liability
18
 
Section 3.2
 
Management of Business
18
 
Section 3.3
 
Outside Activities of the Limited Partners
18
 
Section 3.4
 
Rights of Limited Partners
18
 
 
 
 
 
 
ARTICLE IV. CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
19
 
Section 4.1
 
Certificates
19
 
Section 4.2
 
Mutilated, Destroyed, Lost or Stolen Certificates
20
 
Section 4.3
 
Record Holders
21
 
Section 4.4
 
Transfer Generally
21
 
Section 4.5
 
Registration and Transfer of Limited Partner Interests
21
 
Section 4.6
 
Transfer of the General Partner’s General Partner Interest
22
 
Section 4.7
 
[Reserved]
23
 
Section 4.8
 
Restrictions on Transfers
23
 
Section 4.9
 
Citizenship Certificates; Non-citizen Assignees
24
 
Section 4.10
 
Redemption of Partnership Interests of Non-citizen Assignees
25
 
ARTICLE V. CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
26
 
Section 5.1
 
[Reserved]
26
 
Section 5.2
 
Exchange of the General Partner Interest
26
 
Section 5.3
 
[Reserved]
26
 
Section 5.4
 
Interest and Withdrawal
26



i

--------------------------------------------------------------------------------




 
Section 5.5
 
Capital Accounts
27
 
Section 5.6
 
Issuances of Additional Partnership Securities and Derivative Instruments
29
 
Section 5.7
 
[Reserved]
30
 
Section 5.8
 
Limited Preemptive Right
30
 
Section 5.9
 
Splits and Combinations
30
 
Section 5.10
 
Fully Paid and Non-Assessable Nature of Limited Partner Interests
31
 
 
 
 
 
 
ARTICLE VI. ALLOCATIONS AND DISTRIBUTIONS
31
 
Section 6.1
 
Allocations for Capital Account Purposes
31
 
Section 6.2
 
Allocations for Tax Purposes
35
 
Section 6.3
 
Requirement and Characterization of Distributions; Distributions to Record
Holders
36
 
Section 6.4
 
Distributions of Available Cash
37
 
 
 
 
 
 
ARTICLE VII. MANAGEMENT AND OPERATION OF BUSINESS
37
 
Section 7.1
 
Management
37
 
Section 7.2
 
Replacement of Fiduciary Duties
39
 
Section 7.3
 
Certificate of Limited Partnership
39
 
Section 7.4
 
Restrictions on the General Partner’s Authority
40
 
Section 7.5
 
Reimbursement of the General Partner
40
 
Section 7.6
 
Outside Activities
41
 
Section 7.7
 
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members
42
 
Section 7.8
 
Indemnification
43
 
Section 7.9
 
Liability of Indemnitees
45
 
Section 7.10
 
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties
45
 
Section 7.11
 
Other Matters Concerning the General Partner
47
 
Section 7.12
 
Purchase or Sale of Partnership Securities
47
 
Section 7.13
 
Registration Rights of the General Partner and its Affiliates
48
 
Section 7.14
 
Reliance by Third Parties
51
 
 
 
 
 
 
ARTICLE VIII. BOOKS, RECORDS, ACCOUNTING AND REPORTS
51
 
Section 8.1
 
Records and Accounting
51
 
Section 8.2
 
Fiscal Year
52
 
Section 8.3
 
Reports
52
 
 
 
 
 
 
ARTICLE IX. TAX MATTERS
52
 
Section 9.1
 
Tax Returns and Information
52
 
Section 9.2
 
Tax Elections
53
 
Section 9.3
 
Tax Controversies
53
 
Section 9.4
 
Withholding and Other Tax Payments by the Partnership
54



ii

--------------------------------------------------------------------------------




 
 
 
 
 
 
ARTICLE X. ADMISSION OF PARTNERS
55
 
Section 10.1
 
Admission of Limited Partners
55
 
Section 10.2
 
Admission of Successor General Partner
55
 
Section 10.3
 
Amendment of Agreement and Certificate of Limited Partnership
56
 
 
 
 
 
 
ARTICLE XI. WITHDRAWAL OR REMOVAL OF PARTNERS
56
 
Section 11.1
 
Withdrawal of the General Partner
56
 
Section 11.2
 
Removal of the General Partner
57
 
Section 11.3
 
Interest of Departing General Partner and Successor General Partner
58
 
Section 11.4
 
[Reserved]
60
 
Section 11.5
 
Withdrawal of Limited Partners
60
 
 
 
 
 
 
ARTICLE XII. DISSOLUTION AND LIQUIDATION
60
 
Section 12.1
 
Dissolution
60
 
Section 12.2
 
Continuation of the Business of the Partnership After Dissolution
61
 
Section 12.3
 
Liquidator
61
 
Section 12.4
 
Liquidation
62
 
Section 12.5
 
Cancellation of Certificate of Limited Partnership
62
 
Section 12.6
 
Return of Contributions
63
 
Section 12.7
 
Waiver of Partition
63
 
Section 12.8
 
Capital Account Restoration
63
 
 
 
 
 
 
ARTICLE XIII. AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
63
 
Section 13.1
 
Amendments to be Adopted Solely by the General Partner
63
 
Section 13.2
 
Amendment Procedures
64
 
Section 13.3
 
Amendment Requirements
65
 
Section 13.4
 
Special Meetings
66
 
Section 13.5
 
Notice of a Meeting
67
 
Section 13.6
 
Record Date
67
 
Section 13.7
 
Adjournment
67
 
Section 13.8
 
Waiver of Notice; Approval of Meeting; Approval of Minutes
67
 
Section 13.9
 
Quorum and Voting
68
 
Section 13.10
 
Conduct of a Meeting
68
 
Section 13.11
 
Action Without a Meeting
69
 
Section 13.12
 
Right to Vote and Related Matters
69
 
 
 
 
 
 
ARTICLE XIV. MERGER, CONSOLIDATION OR CONVERSION
70
 
Section 14.1
 
Authority
70



iii

--------------------------------------------------------------------------------




 
Section 14.2
 
Procedure for Merger, Consolidation or Conversion
70
 
Section 14.3
 
Approval by Limited Partners
72
 
Section 14.4
 
Certificate of Merger
73
 
Section 14.5
 
Effect of Merger, Consolidation or Conversion
73
 
 
 
 
 
 
ARTICLE XV. RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
74
 
Section 15.1
 
Right to Acquire Limited Partner Interests
74
 
 
 
 
 
 
ARTICLE XVI. GENERAL PROVISIONS
76
 
Section 16.1
 
Addresses and Notices; Written Communications
76
 
Section 16.2
 
Further Action
77
 
Section 16.3
 
Binding Effect
77
 
Section 16.4
 
Integration
77
 
Section 16.5
 
Creditors
77
 
Section 16.6
 
Waiver
77
 
Section 16.7
 
Third-Party Beneficiaries
78
 
Section 16.8
 
Counterparts
78
 
Section 16.9
 
Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by Jury
78
 
Section 16.10
 
Invalidity of Provisions
79
 
Section 16.11
 
Consent of Partners
79
 
Section 16.12
 
Facsimile Signatures
79





iv

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF WESTERN MIDSTREAM PARTNERS, LP
THIS SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF WESTERN
MIDSTREAM PARTNERS, LP dated as of December 31, 2019, is entered into by and
between Western Midstream Holdings, LLC, a Delaware limited liability company,
as the General Partner, and any other Persons who become Partners in the
Partnership or parties hereto as provided herein.
WHEREAS, the General Partner and the other parties thereto entered into that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of December 12, 2012, as amended by that certain Amendment
No. 1 to the 2012 Agreement, dated as of November 9, 2017 (the “Amendment No.
1”) and that certain Amendment No. 2 to the 2012 Agreement, dated as of February
28, 2019 (the “Amendment No. 2” and, collectively, the “2012 Agreement”);
WHEREAS, on the date hereof, pursuant to that certain Partnership Interests
Exchange Agreement, dated as of December 31, 2019 (the “Exchange Agreement”), by
and among Western Gas Resources, Inc., a Delaware corporation (“WGR”) and a
wholly owned subsidiary of Occidental Petroleum Corporation, a Delaware
corporation (“Oxy”), the Partnership and the General Partner, WGR will convey a
number of Common Units equal to 2.0% of the Outstanding Common Units (the
“Consideration Units”) to the General Partner, and the General Partner will then
contribute the Consideration Units to the Partnership in exchange for which the
Partnership shall issue a 2.0% economic General Partner Interest in the
Partnership to the General Partner represented by 9,060,641 General Partner
Units, and the General Partner’s non-economic General Partner Interest in the
Partnership that existed immediately prior to the execution of this Agreement
shall be cancelled, in each case, in accordance with the terms specified in the
Exchange Agreement;
WHEREAS, the General Partner desires to amend and restate the 2012 Agreement in
its entirety to (i) incorporate all of the changes included in Amendment No. 1
and Amendment No. 2, (ii) provide for the creation of the economic General
Partner Interest and (iii) provide for additional rights of the Limited Partners
with respect to removal of the General Partner; and
WHEREAS, the General Partner, without the approval of any Partner, may amend any
provision of the 2012 Agreement (i) pursuant to Section 13.1(d)(i) of the 2012
Agreement to reflect a change that the General Partner determines does not
adversely affect the Limited Partners considered as a whole or any particular
class of Partnership Interests as compared to other classes of Partnership
Interests in any material respect or (ii) pursuant to Section 13.1(g) of the
2012 Agreement to reflect, among other things, an amendment that the General
Partner determines to be necessary or appropriate in connection with the
authorization or issuance of any class or series of Partnership Interests
pursuant to Section 5.6 of the 2012 Agreement.
NOW, THEREFORE, the parties hereto do hereby amend and restate the 2012
Agreement, to provide, in its entirety, as follows:




--------------------------------------------------------------------------------




ARTICLE I.
DEFINITIONS
Section 1.1    Definitions.
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“2012 Agreement” has the meaning set forth in the Recitals of this Agreement.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and (b)
decreased by (i) the amount of all losses and deductions that, as of the end of
such taxable period, are reasonably expected to be allocated to such Partner in
subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code and
Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith. The “Adjusted Capital Account”
of a Partner in respect of any Partnership Interest shall be the amount that
such Adjusted Capital Account would be if such Partnership Interest were the
only interest in the Partnership held by such Partner from and after the date on
which such Partnership Interest was first issued.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d)(i) or 5.5(d)(ii).
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).
“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution and, in the case of
an Adjusted Property, the fair market value of such Adjusted Property on the
date of the revaluation event as described in Section 5.5(d)(i), in both cases
as determined by the General Partner. In making such determination,


2



--------------------------------------------------------------------------------




the General Partner shall use such method as it determines to be appropriate to
allocate the aggregate Agreed Value of Adjusted Properties or Contributed
Properties contributed to the Partnership in a single or integrated transaction
among each separate property on a basis proportional to the fair market value of
each such property.
“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership of Western Midstream Partners, LP, as it may be amended,
supplemented or restated from time to time.
“Amendment Cap” is defined in Section 13.3(f).
“Anadarko” means Anadarko Petroleum Corporation, a Delaware corporation.
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer or
partner or is, directly or indirectly, the owner of 20% or more of any class of
voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; and (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of (i) all cash and cash equivalents of the Partnership Group (or
the Partnership’s proportionate share of cash and cash equivalents in the case
of Subsidiaries that are not wholly owned) on hand at the end of such Quarter,
and (ii) if the General Partner so determines, all or any portion of any
additional cash and cash equivalents of the Partnership Group on hand on the
date of determination of such Available Cash with respect to such Quarter
resulting from Working Capital Borrowings made subsequent to the end of such
Quarter, less
(b)    the amount of any cash reserves established by the General Partner (or
the Partnership’s proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to (i) provide for the proper conduct of
the business of the Partnership Group (including reserves for future capital
expenditures and for anticipated future credit needs of the Partnership Group)
subsequent to such Quarter, (ii) comply with applicable law or any loan
agreement, security agreement, mortgage, debt instrument or other agreement or
obligation to which any Group Member is a party or by which it is bound or its
assets are subject, (iii) permit the OLP General Partner to make capital
contributions to the OLP to maintain its then current general partner interest
in the OLP upon the issuance of additional Partnership Interests (as defined in
the OLP Agreement) by the OLP or (iv) provide funds for distributions under
Section 6.3 in respect of any one or more of the next four Quarters;
provided, however, that disbursements made by a Group Member or cash reserves
established, increased or reduced after the end of such Quarter but on or before
the date of determination of Available Cash with respect to such Quarter shall
be deemed to have been made, established, increased or reduced, for purposes of
determining Available Cash, within such Quarter if the General Partner so
determines.


3



--------------------------------------------------------------------------------




Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
“Board of Directors” means, with respect to the Board of Directors of the
General Partner, its board of directors or managers, as applicable, if a
corporation or limited liability company, or if a limited partnership, the board
of directors or board of managers of the general partner of the General Partner.
“Book-Tax Disparity” means, with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.
“Cap” is defined in Section 11.2(b).
“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of a Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership or that is
contributed or deemed contributed to the Partnership on behalf of a Partner
(including, in the case of an underwritten offering of Units, the amount of any
underwriting discounts or commissions).
“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such Contributed Property or Adjusted Property,
and (b) with respect to any other Partnership property, the adjusted basis of
such property for federal income tax purposes, all as of the time of
determination; provided that the Carrying Value of any property shall be
adjusted from time to time in accordance with Sections 5.5(d)(i) and 5.5(d)(ii)
and to reflect changes, additions or other adjustments to the Carrying Value for
dispositions and acquisitions of Partnership properties, as deemed appropriate
by the General Partner.


4



--------------------------------------------------------------------------------




“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.
“Certificate” means (a) a certificate (i) substantially in the form of Exhibit A
to this Agreement, (ii) issued in global form in accordance with the rules and
regulations of the Depositary or (iii) in such other form as may be adopted by
the General Partner, issued by the Partnership evidencing ownership of one or
more Common Units or (b) a certificate, in such form as may be adopted by the
General Partner, issued by the Partnership evidencing ownership of one or more
other Partnership Interests.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.3, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“Citizenship Certification” means a properly completed certificate in such form
as may be specified by the General Partner by which a Limited Partner certifies
that he (and if he is a nominee holding for the account of another Person, that
to the best of his knowledge such other Person) is an Eligible Citizen.
“claim” (as used in Section 7.13(d)) is defined in Section 7.13(d).
“Closing Date” means the first date on which Common Units are sold by the
Partnership to the Underwriters pursuant to the provisions of the Underwriting
Agreement.
“Closing Price” is defined in Section 15.1(a).
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
“Combined Interest” is defined in Section 11.3(a).
“Commission” means the United States Securities and Exchange Commission.
“Common Unit” means a Partnership Interest representing a fractional part of the
Partnership Interests of all Limited Partners, and having the rights and
obligations specified with respect to Common Units in this Agreement.
“Consideration Units” has the meaning set forth in the Recitals of this
Agreement.
“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.


5



--------------------------------------------------------------------------------




“Contribution Agreement” means that certain Contribution Agreement, dated as of
December 3, 2012, by and among Anadarko, WGR, the Partnership and the OLP
General Partner.
“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d) (ix).
“Current Market Price” is defined in Section 15.1(a).
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2.
“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.
“Derivative Instruments” means options, right, warrants, appreciation rights,
tracking, profit and phantom interests and other derivative instruments relating
to, convertible into or exchangeable for Partnership Interests.
“Dissolution Cap” is defined in Section 12.1(b).
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).
“Eligible Citizen” means a Person qualified to own interests in real property in
jurisdictions in which any Group Member does business or proposes to do business
from time to time, and whose status as a Limited Partner the General Partner
determines does not or would not subject such Group Member to a significant risk
of cancellation or forfeiture of any of its properties or any interest therein.
“Event of Withdrawal” is defined in Section 11.1(a).
“Excess Distribution” is defined in Section 6.1(d)(iii).
“Excess Distribution Unit” is defined in Section 6.1(d)(iii).
“Exchange” is defined in Section 5.2.
“Exchange Agreement” has the meaning set forth in the Recitals of this
Agreement.
“GAAP” means generally accepted accounting principles, consistently applied in
the United States of America.


6



--------------------------------------------------------------------------------




“General Partner” means Western Midstream Holdings, LLC, a Delaware limited
liability company, and its successors and permitted assigns that are admitted to
the Partnership as general partner of the Partnership, in its capacity as
general partner of the Partnership (except as the context otherwise requires).
“General Partner Interest” means the management and ownership interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it), which is evidenced by
General Partner Units, and includes any and all benefits to which the General
Partner is entitled as provided in this Agreement, together with all obligations
of the General Partner to comply with the terms and provisions of this
Agreement.
“General Partner Unit” means a Partnership Interest representing a fractional
part of the General Partner Interest, and having the rights and obligations
specified with respect to the General Partner Units in this Agreement. A General
Partner Unit shall not constitute a “Unit” for any purpose under this Agreement.
“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction. The Gross Liability Value of each Liability of
the Partnership described in Treasury Regulation Section 1.752-7(b)(3)(i) shall
be adjusted at such times as provided in this Agreement for an adjustment to
Carrying Values.
“Group” means a Person that, with or through any of its Affiliates or
Associates, has any contract, arrangement, understanding or relationship for the
purpose of acquiring, holding, voting (except voting pursuant to a revocable
proxy or consent given to such Person in response to a proxy or consent
solicitation made to 10 or more Persons), exercising investment power or
disposing of any Partnership Interests with any other Person that beneficially
owns, or whose Affiliates or Associates beneficially own, directly or
indirectly, Partnership Interests.
“Group Member” means a member of the Partnership Group.
“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
“Holder” as used in Section 7.13, is defined in Section 7.13(a).
“Indemnified Persons” is defined in Section 7.13(d).


7



--------------------------------------------------------------------------------




“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a member, manager,
partner, director, officer, fiduciary or trustee of any Group Member, the
General Partner or any Departing General Partner or any Affiliate of any Group
Member, the General Partner or any Departing General Partner, (e) any Person who
is or was serving at the request of the General Partner or any Departing General
Partner or any Affiliate of the General Partner or any Departing General Partner
as an officer, director, member, manager, partner, fiduciary or trustee of
another Person; provided that a Person shall not be an Indemnitee by reason of
providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, and (f) any Person the General Partner designates as an “Indemnitee”
for purposes of this Agreement.
“Initial Offering” means the initial offering and sale of Common Units to the
public, as described in the Registration Statement, including any offer and sale
of Common Units pursuant to the exercise of the Over-Allotment Option.
“Limited Partner” means, unless the context otherwise requires, each Person that
is a limited partner of the Partnership upon the effectiveness of this
Agreement, each additional Person that becomes a Limited Partner pursuant to the
terms of this Agreement and any Departing General Partner upon the change of its
status from General Partner to Limited Partner pursuant to Section 11.3, in each
case, in such Person’s capacity as limited partner of the Partnership.
“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Common Units or other Partnership
Interests or a combination thereof or interest therein, and includes any and all
benefits to which such Limited Partner is entitled as provided in this
Agreement, together with all obligations of such Limited Partner to comply with
the terms and provisions of this Agreement.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.
“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
“Merger Agreement” is defined in Section 14.1.
“MOU” means that certain Memorandum of Understanding, dated December 3, 2012, by
and among Anadarko, OLP General Partner and the Participants named therein.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act, and any successor to such
statute.


8



--------------------------------------------------------------------------------




“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed and (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 5.5(d)(ii)) at the time such property is distributed,
reduced by any Liability either assumed by such Partner upon such distribution
or to which such property is subject at the time of distribution.
“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d).
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d).
“Non-citizen Assignee” means a Person whom the General Partner has determined
does not constitute an Eligible Citizen and as to whose Partnership Interest the
General Partner has become the substituted limited partner, pursuant to
Section 4.9.
“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2 if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a) (2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-2(b)(3).
“Notice of Election to Purchase” is defined in Section 15.1(b).
“OLP” means Western Midstream Operating, LP, a Delaware limited partnership, and
any successor thereto.
“OLP Agreement” means the Third Amended and Restated Agreement of Limited
Partnership of Western Midstream Operating, LP, as heretofore amended and as it
may be amended, supplemented or restated from time to time.


9



--------------------------------------------------------------------------------




“OLP Common Units” means the Common Units of the OLP, as such term is defined in
the OLP Agreement.
“OLP General Partner” means Western Midstream Operating GP, LLC, a Delaware
limited liability company and the general partner of the OLP, and any successor
thereto.
“OLP General Partner Units” means the General Partner Units of the OLP, as such
term is defined in the OLP Agreement.
“OLP Group” means the OLP and its Subsidiaries.
“OLP Group Member” means any member of the OLP Group.
“OLP Group Member Agreement” means the partnership agreement of any OLP Group
Member that is a limited or general partnership, the limited liability company
agreement of any OLP Group Member that is a limited liability company, the
certificate of incorporation and bylaws or similar organizational documents of
any OLP Group Member that is a corporation, the joint venture agreement or
similar governing document of any OLP Group Member that is a joint venture and
the governing or organizational or similar documents of any other OLP Group
Member that is a Person other than a limited or general partnership, limited
liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.
“Omnibus Agreement” means that certain Omnibus Agreement, dated as of
December 12, 2012, by and among Anadarko, the Partnership and the General
Partner.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.
“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination.
“Over-Allotment Option” means the over-allotment option granted to the
Underwriters by the Partnership pursuant to the Underwriting Agreement.
“Oxy” has the meaning set forth in the Recitals of this Agreement.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.


10



--------------------------------------------------------------------------------




“Partners” means the General Partner and the Limited Partners.
“Partnership” means Western Midstream Partners, LP, a Delaware limited
partnership.
“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity, but excluding the OLP Group.
“Partnership Interest” means any class or series of equity interest in the
Partnership, which shall include any General Partner Interest and Limited
Partner Interests but shall exclude any Derivative Instruments.
“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b) (2) and 1.704-2(d).
“Percentage Interest” means, as of any date of determination, (a) as to the
General Partner with respect to General Partner Units and as to any Unitholder
with respect to Units, the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of General Partner Units held by the General Partner or
the number of Units held by such Unitholder, as applicable, by (B) the total
number of Outstanding Units and General Partner Units, and (b) as to the holders
of other Partnership Interests issued by the Partnership in accordance with
Section 5.6, the percentage established as a part of such issuance.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Plan of Merger” is defined in Section 14.1.
“Pro Rata” means (a) when used with respect to General Partner Units or Units or
any class thereof, apportioned among all designated General Partner Units or
Units in accordance with their relative Percentage Interests and (b) when used
with respect to Partners or Record Holders, apportioned among all Partners or
Record Holders in accordance with their relative Percentage Interests.
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the first fiscal quarter of the Partnership
that includes the Closing Date, the portion of such fiscal quarter after the
Closing Date.
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.


11



--------------------------------------------------------------------------------




“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing
without a meeting or entitled to exercise rights in respect of any lawful action
of Limited Partners or (b) the identity of Record Holders entitled to receive
any report or distribution or to participate in any offer.
“Record Holder” means the Person in whose name a Common Unit is registered on
the books of the Transfer Agent as of the opening of business on a particular
Business Day, or with respect to other Partnership Interests, the Person in
whose name any such other Partnership Interest is registered on the books that
the General Partner has caused to be kept as of the opening of business on such
Business Day.
“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.
“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-184763) as it has been or as it may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of the Common Units
in the Initial Offering.
“Removal Opinion of Counsel” is defined in Section 11.2(a).
“Required Allocations” means (a) any limitation imposed on any allocation of Net
Losses under Section 6.1(b) and (b) any allocation of an item of income, gain,
loss or deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii),
Section 6.1(d)(iii), Section 6.1(d)(vi), Section 6.1(d)(vii), or
Section 6.1(d)(ix).
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Special Approval” means approval by a majority of the members of the Special
Committee.
“Special Committee” means a committee of the Board of Directors of the General
Partner composed entirely of two or more directors, each of whom (a) is not a
security holder, officer or employee of the General Partner, (b) is not an
officer, director or employee of any Affiliate of the General Partner, including
the OLP General Partner, (c) is not a holder of any ownership interest in the
Partnership Group other than Common Units or Derivative Instruments granted
pursuant to one or more long-term incentive plans adopted by the General
Partner, and (d) meets the independence standards required of directors who
serve on an audit committee of a board of directors established by the
Securities Exchange Act and the rules and regulations of the Commission
thereunder and by the National Securities Exchange on which the Common Units are
listed or admitted to trading.


12



--------------------------------------------------------------------------------




“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general partner, but only if such Person, directly or indirectly through one or
more Subsidiaries of such Person, or a combination thereof, controls such
partnership on the date of determination, or (c) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.
“Surviving Business Entity” is defined in Section 14.2(b).
“Tax Sharing Agreement” means that certain Tax Sharing Agreement, dated as of
December 12, 2012, by and among the Partnership and Anadarko.
“Trading Day” is defined in Section 15.1(a).
“transfer” is defined in Section 4.4(a).
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as shall be appointed from time to
time by the General Partner to act as registrar and transfer agent for the
Common Units; provided that if no Transfer Agent is specifically designated for
any other Partnership Interests, the General Partner shall act in such capacity.
“Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement that purchases Common Units pursuant thereto.
“Underwriting Agreement” means that certain Underwriting Agreement, dated as of
December 6, 2012, among the Underwriters, the Partnership and the General
Partner, providing for the purchase of Common Units by the Underwriters.
“Unit” means a Partnership Interest that is designated as a “Unit” and shall
include Common Units but shall not include the General Partner Units (or General
Partner Interest represented thereby).
“Unitholders” means the holders of Units.
“Unit Majority” means at least a majority of the Outstanding Common Units voting
as a class.
“Unit Purchase Agreement” means that certain Unit Purchase Agreement, dated as
of December 12, 2012, by and among the Partnership, the General Partner, the OLP
and the OLP General Partner.


13



--------------------------------------------------------------------------------




“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).
“U.S. GAAP” means United States generally accepted accounting principles
consistently applied.
“WGR” has the meaning set forth in the Recitals of this Agreement.
“Working Capital Agreement” means the Working Capital Loan Agreement, dated as
of November 1, 2012, between Anadarko and the Partnership.
“Working Capital Borrowings” means borrowings used solely (a) for working
capital purposes, (b) to make a contribution to the OLP General Partner in order
to allow it to purchase additional general partner units from the OLP in order
to maintain its 2.0% general partner interest in the OLP or (c) to pay
distributions to Partners, and made pursuant to a credit facility (including the
Working Capital Agreement), commercial paper facility or other similar financing
arrangement, provided that when it such borrowings are incurred, it is the
intent of the Partnership to repay such borrowings within 12 months from funds
other than additional Working Capital Borrowings.
Section 1.2    Construction.
Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; (c) the terms “include”, “includes”, “including” or words of
like import shall be deemed to be followed by the words “without limitation”;
and (d) the terms “hereof”, “herein” or “hereunder” refer to this Agreement as a
whole and not to any particular provision of this Agreement. The table of
contents and headings contained in this Agreement are for reference purposes
only, and shall not affect in any way the meaning or interpretation of this
Agreement.
ARTICLE II.
ORGANIZATION
Section 2.1    Formation.
The Partnership was formed in September 2012 upon the conversion of WGR
Holdings, LLC, a Delaware limited liability company, into a Delaware limited
partnership. This amendment and restatement shall become effective on the date
of this Agreement. Except as expressly provided


14



--------------------------------------------------------------------------------




to the contrary in this Agreement, the rights, duties (including fiduciary
duties), liabilities and obligations of the Partners and the administration,
dissolution and termination of the Partnership shall be governed by the Delaware
Act. All Partnership Interests shall constitute personal property of the owner
thereof for all purposes.
Section 2.2    Name.
The name of the Partnership is “Western Midstream Partners, LP.” The
Partnership’s business may be conducted under any other name or names as
determined by the General Partner, including the name of the General Partner.
The words “Limited Partnership,” “LP,” “Ltd.” or similar words or letters shall
be included in the Partnership’s name where necessary for the purpose of
complying with the laws of any jurisdiction that so requires. The General
Partner may change the name of the Partnership at any time and from time to time
and shall notify the Limited Partners of such change in the next regular
communication to the Limited Partners.
Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices.
Unless and until changed by the General Partner, the registered office of the
Partnership in the State of Delaware shall be located at Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware 19801, and the registered agent
for service of process on the Partnership in the State of Delaware at such
registered office shall be The Corporation Trust Company. The principal office
of the Partnership shall be located at 1201 Lake Robbins Drive, The Woodlands,
Texas 77380-1046, or such other place as the General Partner may from time to
time designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner determines to be necessary or appropriate. The address of
the General Partner shall be 1201 Lake Robbins Drive, The Woodlands, Texas
77380-1046, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners.
Section 2.4    Purpose and Business.
The purpose and nature of the business to be conducted by the Partnership shall
be to (a) engage directly in, or enter into or form, hold and dispose of any
corporation, partnership, joint venture, limited liability company or other
arrangement to engage indirectly in, any business activity that is approved by
the General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware Act and, in connection therewith, to exercise
all of the rights and powers conferred upon the Partnership pursuant to the
agreements relating to such business activity, and (b) do anything necessary or
appropriate to the foregoing, including the making of capital contributions or
loans to a Group Member or OLP Group Member; provided, however, that the General
Partner shall not cause the Partnership to engage, directly or indirectly, in
any business activity that the General Partner determines would cause the
Partnership to be treated as an association taxable as a corporation or
otherwise taxable as an entity for federal income tax purposes. To the fullest
extent permitted by law, the General Partner shall have no duty or obligation to
propose or approve, and may decline to propose or approve, the conduct by the
Partnership of any business free of any fiduciary duty or obligation whatsoever
to the Partnership or any Limited Partner and, in declining to so propose or
approve, shall not be required to act in good faith or pursuant to any


15



--------------------------------------------------------------------------------




other standard imposed by this Agreement, any Group Member Agreement, any other
agreement contemplated hereby or under the Delaware Act or any other law, rule
or regulation or at equity.
Section 2.5    Powers.
The Partnership shall be empowered to do any and all acts and things necessary
or appropriate for the furtherance and accomplishment of the purposes and
business described in Section 2.4 and for the protection and benefit of the
Partnership.
Section 2.6    Power of Attorney.
(a)    Each Limited Partner hereby constitutes and appoints the General Partner
and, if a Liquidator (other than the General Partner) shall have been selected
pursuant to Section 12.3, the Liquidator, severally (and any successor to either
thereof by merger, transfer, assignment, election or otherwise) and each of
their authorized officers and attorneys-in-fact, as the case may be, with full
power of substitution, as his true and lawful agent and attorney-in-fact, with
full power and authority in his name, place and stead, to:
(i)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (A) all certificates, documents and other instruments
(including this Agreement and the Certificate of Limited Partnership and all
amendments or restatements hereof or thereof) that the General Partner or the
Liquidator determines to be necessary or appropriate to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware and in all other jurisdictions in which the
Partnership may conduct business or own property; (B) all certificates,
documents and other instruments that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect, in accordance with its
terms, any amendment, change, modification or restatement of this Agreement; (C)
all certificates, documents and other instruments (including conveyances and a
certificate of cancellation) that the General Partner or the Liquidator
determines to be necessary or appropriate to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement; (D) all
certificates, documents and other instruments relating to the admission,
withdrawal, removal or substitution of any Partner pursuant to, or other events
described in, Article IV, Article X, Article XI or Article XII; (E) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges of any class or series of Partnership
Interests issued pursuant to Section 5.6; and (F) all certificates, documents
and other instruments (including agreements and a certificate of merger)
relating to a merger, consolidation or conversion of the Partnership pursuant to
Article XIV; and
(ii)    execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments that
the General Partner or the Liquidator determines to be necessary or appropriate
to (A) make, evidence, give, confirm or ratify any vote, consent, approval,
agreement or other action that is made or given by the Partners hereunder or is
consistent with the terms of this Agreement or (B) effectuate the terms or
intent of this Agreement; provided that when required by Section 13.3 or any


16



--------------------------------------------------------------------------------




other provision of this Agreement that establishes a percentage of the Limited
Partners or of the Limited Partners of any class or series required to take any
action, the General Partner and the Liquidator may exercise the power of
attorney made in this Section 2.6(a)(ii) only after the necessary vote, consent
or approval of the Limited Partners or of the Limited Partners of such class or
series, as applicable.
Nothing contained in this Section 2.6(a) shall be construed as authorizing the
General Partner to amend this Agreement except in accordance with Article XIII
or as may be otherwise expressly provided for in this Agreement.
(b)    The foregoing power of attorney is hereby declared to be irrevocable and
a power coupled with an interest, and it shall survive and, to the maximum
extent permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Limited
Partner and the transfer of all or any portion of such Limited Partner’s Limited
Partner Interest and shall extend to such Limited Partner’s heirs, successors,
assigns and personal representatives. Each such Limited Partner hereby agrees to
be bound by any representation made by the General Partner or the Liquidator
acting in good faith pursuant to such power of attorney; and each such Limited
Partner, to the maximum extent permitted by law, hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
General Partner or the Liquidator taken in good faith under such power of
attorney. Each Limited Partner shall execute and deliver to the General Partner
or the Liquidator, within 15 days after receipt of the request therefor, such
further designation, powers of attorney and other instruments as the General
Partner or the Liquidator may request in order to effectuate this Agreement and
the purposes of the Partnership.
Section 2.7    Term.
The term of the Partnership commenced upon the filing of the Certificate of
Limited Partnership in accordance with the Delaware Act and shall continue in
existence until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.
Section 2.8    Title to Partnership Assets.
Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner, one or more of its Affiliates or one or more nominees, as the
General Partner may determine. The General Partner hereby declares and warrants
that any Partnership assets for which record title is held in the name of the
General Partner or one or more of its Affiliates or one or more nominees shall
be held by the General Partner or such Affiliate or nominee for the use and
benefit of the Partnership in accordance with the provisions of this Agreement;
provided, however, that the General Partner shall use reasonable efforts to
cause record title to such assets (other than those assets in respect of which
the General Partner determines that the expense and difficulty of conveyancing


17



--------------------------------------------------------------------------------




makes transfer of record title to the Partnership impracticable) to be vested in
the Partnership as soon as reasonably practicable; and provided, further, that
prior to the withdrawal or removal of the General Partner or as soon thereafter
as practicable, the General Partner shall use reasonable efforts to effect the
transfer to the Partnership of record title to all Partnership assets held by
the General Partner or its Affiliates and, prior to any such transfer, will
provide for the use of such assets in a manner satisfactory to the General
Partner. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets is held.
ARTICLE III.
RIGHTS OF LIMITED PARTNERS
Section 3.1    Limitation of Liability.
The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement or the Delaware Act.
Section 3.2    Management of Business.
No Limited Partner, in its capacity as such, shall participate in the operation,
management or control (within the meaning of the Delaware Act) of the
Partnership’s business, transact any business in the Partnership’s name or have
the power to sign documents for or otherwise bind the Partnership. Any action
taken by any Affiliate of the General Partner or any officer, director,
employee, manager, member, general partner, agent or trustee of the General
Partner or any of its Affiliates, or any officer, director, employee, manager,
member, general partner, agent or trustee of a Group Member or OLP Group Member,
in its capacity as such, shall not be deemed to be participation in the control
of the business of the Partnership by a limited partner of the Partnership
(within the meaning of Section 17-303(a) of the Delaware Act) and shall not
affect, impair or eliminate the limitations on the liability of the Limited
Partners under this Agreement.
Section 3.3    Outside Activities of the Limited Partners.
Subject to the provisions of Section 7.6, which shall continue to be applicable
to the Persons referred to therein, regardless of whether such Persons shall
also be Limited Partners, any Limited Partner shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities in
direct competition with the Partnership Group or the OLP Group. Neither the
Partnership nor any of the other Partners shall have any rights by virtue of
this Agreement in any business ventures of any Limited Partner.
Section 3.4    Rights of Limited Partners.
(a)    In addition to other rights provided by this Agreement or by applicable
law, and except as limited by Section 3.4(b), each Limited Partner shall have
the right, for a purpose reasonably related (as determined in good faith by the
General Partner) to such Limited Partner’s interest as a


18



--------------------------------------------------------------------------------




Limited Partner in the Partnership, upon reasonable written demand stating the
purpose of such demand, and at such Limited Partner’s own expense:
(i)    to obtain true and full information regarding the status of the business
and financial condition of the Partnership;
(ii)    promptly after their becoming available, to obtain a copy of the
Partnership’s federal, state and local income tax returns for each year;
(iii)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner;
(iv)    to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments hereto and thereto, together with copies of the
executed copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments hereto and thereto have
been executed;
(v)    to obtain true and full information regarding the amount of cash, and a
description and statement of the Net Agreed Value of any other Capital
Contribution, contributed by each Partner and that each Partner has agreed to
contribute in the future, and the date on which each became a Partner; and
(vi)    to obtain such other information regarding the affairs of the
Partnership as is just and reasonable.
(b)    The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner
believes (A) is not in the best interests of the Partnership Group, (B) could
damage the Partnership Group or its business or (C) that any Group Member is
required by law or by agreement with any third party to keep confidential (other
than agreements with Affiliates of the Partnership the primary purpose of which
is to circumvent the obligations set forth in this Section 3.4).
ARTICLE IV.
CERTIFICATES; RECORD HOLDERS; TRANSFER OF
PARTNERSHIP INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS
Section 4.1    Certificates.
Upon the Partnership’s issuance of Common Units to any Person, the Partnership
shall issue, upon the request of such Person, one or more Certificates in the
name of such Person evidencing the number of such Units being so issued. In
addition, upon the request of any Person owning any Partnership Interest other
than Common Units, the Partnership may, but shall not be required to, issue to
such Person one or more certificates evidencing such other Partnership Interest.
Certificates shall be executed on behalf of the Partnership by the Chairman of
the Board, President or any


19



--------------------------------------------------------------------------------




Executive Vice President, Senior Vice President or Vice President and the
Secretary or any Assistant Secretary of the General Partner. No Common Unit
Certificate shall be valid for any purpose until it has been countersigned by
the Transfer Agent; provided, however, that the Units may be certificated or
uncertificated as provided in the Delaware Act; and provided, further, that if
the General Partner elects to issue Common Units in global form, the Common Unit
Certificates shall be valid upon receipt of a certificate from the Transfer
Agent certifying that the Common Units have been duly registered in accordance
with the directions of the Partnership.
Section 4.2    Mutilated, Destroyed, Lost or Stolen Certificates.
(a)    If any mutilated Certificate is surrendered to the Transfer Agent (for
Common Units) or the General Partner (for Partnership Interests other than
Common Units), the appropriate officers of the General Partner on behalf of the
Partnership shall execute, and the Transfer Agent (for Common Units) or the
General Partner (for Partnership Interests other than Common Units) shall
countersign and deliver in exchange therefor, a new Certificate, or shall
deliver other evidence of the issuance of uncertificated Partnership Interests,
evidencing the same number and type of Partnership Interests as the Certificate
so surrendered.
(b)    The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent (for Common Units)
shall countersign, a new Certificate in place of any Certificate previously
issued if the Record Holder of the Certificate:
(i)    makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
(ii)    requests the issuance of a new Certificate, or other evidence of the
issuance of uncertificated Units, before the General Partner has notice that the
Certificate has been acquired by a purchaser for value in good faith and without
notice of an adverse claim
(iii)    if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and (iv) satisfies any other reasonable
requirements imposed by the General Partner.
If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, the Limited Partner
shall be precluded from making any claim against the Partnership, the General
Partner or the Transfer Agent for such transfer or for a new Certificate or
other evidence of the issuance of uncertificated Partnership Interests.
(c)    As a condition to the issuance of any new Certificate, or other evidence
of the issuance of uncertificated Partnership Interests, under this Section 4.2,
the General Partner may require the


20



--------------------------------------------------------------------------------




payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Transfer Agent) reasonably connected therewith.
Section 4.3    Record Holders.
The Partnership shall be entitled to recognize the Record Holder as the Partner
with respect to any Partnership Interest and, accordingly, shall not be bound to
recognize any equitable or other claim to, or interest in, such Partnership
Interest on the part of any other Person, regardless of whether the Partnership
shall have actual or other notice thereof, except as otherwise provided by law
or any applicable rule, regulation, guideline or requirement of any National
Securities Exchange on which such Partnership Interests are listed or admitted
to trading. Without limiting the foregoing, when a Person (such as a broker,
dealer, bank, trust company or clearing corporation or an agent of any of the
foregoing) is acting as nominee, agent or in some other representative capacity
for another Person in acquiring and/or holding Partnership Interests, as between
the Partnership on the one hand, and such other Persons on the other, such
representative Person shall be (a) the Record Holder of such Partnership
Interest and (b) bound by this Agreement and shall have the rights and
obligations of a Partner hereunder and as, and to the extent, provided for
herein.
Section 4.4    Transfer Generally.
(a)    The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns its General Partner Interest (represented by General
Partner Units) to another Person who becomes the General Partner, and includes a
sale, assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange
or any other disposition by law or otherwise, or (ii) by which the holder of a
Limited Partner Interest assigns such Limited Partner Interest to another Person
who is or becomes a Limited Partner, and includes a sale, assignment, gift,
exchange or any other disposition by law or otherwise, including any transfer
upon foreclosure of any pledge, encumbrance, hypothecation or mortgage.
(b)    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be, to the fullest extent permitted by law, null and
void.
(c)    Nothing contained in this Agreement shall be construed to prevent a
disposition by any stockholder, member, partner or other owner of the General
Partner of any or all of the shares of stock, membership or limited liability
company interests, partnership interests or other ownership interests in the
General Partner.
Section 4.5    Registration and Transfer of Limited Partner Interests.
(a)    The General Partner shall keep or cause to be kept on behalf of the
Partnership a register in which, subject to such reasonable regulations as it
may prescribe and subject to the provisions of Section 4.5(b), the Partnership
will provide for the registration and transfer of Limited Partner Interests. The
Transfer Agent is hereby appointed registrar and transfer agent for the purpose


21



--------------------------------------------------------------------------------




of registering Common Units and transfers of such Common Units as herein
provided. The Partnership shall not recognize transfers of Certificates
evidencing Limited Partner Interests unless such transfers are effected in the
manner described in this Section 4.5. Upon surrender of a Certificate for
registration of transfer of any Limited Partner Interests evidenced by a
Certificate, and subject to the provisions of Section 4.5(b), the appropriate
officers of the General Partner on behalf of the Partnership shall execute and
deliver, and in the case of Common Units, the Transfer Agent shall countersign
and deliver, in the name of the holder or the designated transferee or
transferees, as required pursuant to the holder’s instructions, one or more new
Certificates, or shall deliver other evidence of the issuance of uncertificated
Limited Partner Interests, evidencing the same aggregate number and type of
Limited Partner Interests as was evidenced by the Certificate so surrendered.
(b)    Except as otherwise provided in Section 4.9, the General Partner shall
not recognize any transfer of Limited Partner Interests until the Certificates
evidencing such Limited Partner Interests, or other evidence of the issuance of
uncertificated Limited Partner Interests, are surrendered for registration of
transfer. No charge shall be imposed by the General Partner for such transfer;
provided that as a condition to the issuance of any new Certificate, or other
evidence of the issuance of uncertificated Limited Partner Interests, under this
Section 4.5, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed with respect
thereto.
(c)    Subject to (i) the foregoing provisions of this Section 4.5, (ii)
Section 4.3, (iii) Section 4.8, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests shall be
freely transferable.
(d)    The General Partner and its Affiliates shall have the right at any time
to transfer their Common Units to one or more Persons.
Section 4.6    Transfer of the General Partner’s General Partner Interest.
(a)    Subject to Section 4.6(b) below, the General Partner may transfer all or
any part of its General Partner Interest (represented by General Partner Units)
without Unitholder approval.
(b)    Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement and (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed). In the case of a transfer pursuant to and in compliance with this
Section 4.6, the transferee or successor (as the case may be) shall, subject to
compliance with the terms of Section 10.2, be admitted to the Partnership as a
General Partner effective immediately prior to the transfer of the General
Partner Interest, and the business of the Partnership shall continue without
dissolution.


22



--------------------------------------------------------------------------------




(c)    For purposes of clarification, the Exchange as of the date hereof is not
a transfer of the General Partner’s non-economic General Partner Interest in the
Partnership that existed immediately prior to the execution of this Agreement
that is subject to this Section 4.6.
Section 4.7    [Reserved].
Section 4.8    Restrictions on Transfers.
(a)    Notwithstanding the other provisions of this Article IV, no transfer of
any Partnership Interests shall be made if such transfer would (i) violate the
then applicable federal or state securities laws or rules and regulations of the
Commission, any state securities commission or any other governmental authority
with jurisdiction over such transfer, (ii) terminate the existence or
qualification of the Partnership under the laws of the jurisdiction of its
formation, or (iii) cause the Partnership to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not already so treated or taxed).
(b)    The General Partner may impose restrictions on the transfer of
Partnership Interests if it determines, with the advice of counsel, that such
restrictions are necessary to avoid a significant risk of the Partnership
becoming taxable as a corporation or otherwise becoming taxable as an entity for
federal income tax purposes. The General Partner may impose such restrictions by
amending this Agreement; provided, however, that any amendment that would result
in the delisting or suspension of trading of any class of Limited Partner
Interests on the principal National Securities Exchange on which such class of
Limited Partner Interests is then listed or admitted to trading must be
approved, prior to such amendment being effected, by the holders of at least a
majority of the Outstanding Limited Partner Interests of such class.
(c)    Nothing contained in this Article IV, or elsewhere in this Agreement,
shall preclude the settlement of any transactions involving Partnership
Interests entered into through the facilities of any National Securities
Exchange on which such Partnership Interests are listed or admitted to trading.
(d)    Each certificate evidencing Partnership Interests shall bear a
conspicuous legend in substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF WESTERN MIDSTREAM
PARTNERS, LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE
FEDERAL OR STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND
EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL
AUTHORITY WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF WESTERN MIDSTREAM PARTNERS, LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE WESTERN MIDSTREAM PARTNERS, LP TO BE TREATED AS AN
ASSOCIATION TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR
FEDERAL


23



--------------------------------------------------------------------------------




INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). WESTERN
MIDSTREAM HOLDINGS, LLC, THE GENERAL PARTNER OF WESTERN MIDSTREAM PARTNERS, LP,
MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT
DETERMINES, WITH THE ADVICE OF COUNSEL, THAT SUCH RESTRICTIONS ARE NECESSARY TO
AVOID A SIGNIFICANT RISK OF WESTERN MIDSTREAM PARTNERS, LP BECOMING TAXABLE AS A
CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF
ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES OF
ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO
TRADING.
Section 4.9    Citizenship Certificates; Non-citizen Assignees.
(a)    If any Group Member is or becomes subject to any federal, state or local
law or regulation that the General Partner determines would create a substantial
risk of cancellation or forfeiture of any property in which the Group Member has
an interest based on the nationality, citizenship or other related status of a
Limited Partner, the General Partner may request any Limited Partner to furnish
to the General Partner, within 30 days after receipt of such request, an
executed Citizenship Certification or such other information concerning his
nationality, citizenship or other related status (or, if the Limited Partner is
a nominee holding for the account of another Person, the nationality,
citizenship or other related status of such Person) as the General Partner may
request. If a Limited Partner fails to furnish to the General Partner within the
aforementioned 30-day period such Citizenship Certification or other requested
information or if upon receipt of such Citizenship Certification or other
requested information the General Partner determines that a Limited Partner is
not an Eligible Citizen, the Limited Partner Interests owned by such Limited
Partner shall be subject to redemption in accordance with the provisions of
Section 4.10. In addition, the General Partner may require that the status of
any such Limited Partner be changed to that of a Non-citizen Assignee and,
thereupon, the General Partner shall be substituted for such Non-citizen
Assignee as the Limited Partner in respect of the Non-citizen Assignee’s Limited
Partner Interests.
(b)    The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Non-citizen Assignees,
distribute the votes in the same ratios as the votes of Partners (including the
General Partner) in respect of Limited Partner Interests other than those of
Non-citizen Assignees are cast, either for, against or abstaining as to the
matter.
(c)    Upon dissolution of the Partnership, a Non-citizen Assignee shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Non-citizen Assignee’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Non-citizen
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).


24



--------------------------------------------------------------------------------




(d)    At any time after he can and does certify that he has become an Eligible
Citizen, a Non-citizen Assignee may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Non-citizen
Assignee not redeemed pursuant to Section 4.10, such Non-citizen Assignee be
admitted as a Limited Partner, and upon approval of the General Partner, such
Non-citizen Assignee shall be admitted as a Limited Partner and shall no longer
constitute a Non-citizen Assignee and the General Partner shall cease to be
deemed to be the Limited Partner in respect of the Non-citizen Assignee’s
Limited Partner Interests.
Section 4.10    Redemption of Partnership Interests of Non-citizen Assignees.
(a)    If at any time a Limited Partner fails to furnish a Citizenship
Certification or other information requested within the 30-day period specified
in Section 4.9(a), or if upon receipt of such Citizenship Certification or other
information the General Partner determines, with the advice of counsel, that a
Limited Partner is not an Eligible Citizen, the Partnership may, unless the
Limited Partner establishes to the satisfaction of the General Partner that such
Limited Partner is an Eligible Citizen or has transferred his Partnership
Interests to a Person who is an Eligible Citizen and who furnishes a Citizenship
Certification to the General Partner prior to the date fixed for redemption as
provided below, redeem the Limited Partner Interest of such Limited Partner as
follows:
(i)    The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner, at his
last address designated on the records of the Partnership or the Transfer Agent,
by registered or certified mail, postage prepaid. The notice shall be deemed to
have been given when so mailed. The notice shall specify the Redeemable
Interests, the date fixed for redemption, the place of payment, that payment of
the redemption price will be made upon surrender of the Certificate evidencing
the Redeemable Interests, or other evidence of the issuance of uncertificated
Units, and that on and after the date fixed for redemption no further
allocations or distributions to which the Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.
(ii)    The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests. The redemption price
shall be paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
(iii)    Upon surrender by or on behalf of the Limited Partner, at the place
specified in the notice of redemption, of the Certificate evidencing the
Redeemable Interests, duly endorsed in blank or accompanied by an assignment
duly executed in blank, or other evidence of the issuance of uncertificated
Limited Partner Interests, the Limited Partner or his duly authorized
representative shall be entitled to receive the payment therefor.


25



--------------------------------------------------------------------------------




(iv)    After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
(b)    The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee of a Person determined to
be other than an Eligible Citizen.
(c)    Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided that the transferee of such Limited Partner Interest
certifies to the satisfaction of the General Partner that he is an Eligible
Citizen. If the transferee fails to make such certification, such redemption
shall be effected from the transferee on the original redemption date.
ARTICLE V.
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1    [Reserved]
Section 5.2    Exchange of the General Partner Interest.
(a)    At the effective time of this Agreement and pursuant to the Exchange
Agreement, WGR shall convey the Consideration Units to the General Partner, and
the General Partner will then contribute the Consideration Units to the
Partnership in exchange for which the non-economic General Partner Interest in
the Partnership that existed immediately prior to the execution of this
Agreement is hereby cancelled and the Partnership hereby issues a 2.0% economic
General Partner Interest in the Partnership to the General Partner represented
by 9,060,641 General Partner Units (such exchange of interests, the “Exchange”).
The Consideration Units contributed by the General Partner to the Partnership
are hereby cancelled, and following the Exchange, the General Partner shall
continue as the general partner of the Partnership.
(b)    Except as set forth in Article XII, the General Partner shall not be
obligated to make any additional Capital Contributions to the Partnership.
Section 5.3    [Reserved].
Section 5.4    Interest and Withdrawal.
No interest shall be paid by the Partnership on Capital Contributions. No
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon liquidation of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement. Except to the
extent expressly provided in this Agreement, no Partner shall have priority over
any other Partner either as to the return of Capital Contributions or as to
profits, losses or distributions. Any such return shall be a compromise to which
all Partners agree within the meaning of Section 17-502(b) of the Delaware Act.


26



--------------------------------------------------------------------------------




Section 5.5    Capital Accounts.
(a)    The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the General
Partner) owning a Partnership Interest a separate Capital Account with respect
to such Partnership Interest in accordance with the rules of Treasury Regulation
Section 1.704-1(b)(2)(iv). Such Capital Account shall be increased by (i) the
amount of all Capital Contributions made to the Partnership with respect to such
Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of
all actual and deemed distributions of cash or property made with respect to
such Partnership Interest and (y) all items of Partnership deduction and loss
computed in accordance with Section 5.5(b) and allocated with respect to such
Partnership Interest pursuant to Section 6.1.
(b)    For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose);
provided that:
(i)    Solely for purposes of this Section 5.5, the Partnership shall be treated
as owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement) of all
property owned by (x) any other Group Member that is classified as a partnership
for federal income tax purposes and (y) any other partnership, limited liability
company, unincorporated business or other entity classified as a partnership for
federal income tax purposes of which a Group Member is, directly or indirectly,
a partner.
(ii)    All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.
(iii)    Except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Partnership and, as to those items described
in Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.


27



--------------------------------------------------------------------------------




(iv)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the property’s
Carrying Value as of such date.
(v)    Any deductions for depreciation, cost recovery or amortization
attributable to any Contributed Property or Adjusted Property shall be
determined under the rules prescribed by Treasury Regulation
Section 1.704-3(d)(2) as if the adjusted basis of such property were equal to
the Carrying Value of such property immediately following such adjustment.
(vi)    In the event the Gross Liability Value of any Liability of the
Partnership described in Treasury Regulation Section 1.752-7(b)(3)(i) is
adjusted as required by this Agreement, the amount of such adjustment shall be
treated as an item of loss (if the adjustment increases the Carrying Value of
such Liability of the Partnership) or an item of gain (if the adjustment
decreases the Carrying Value of such Liability of the Partnership) and shall be
taken into account for purposes of computing Net Income or Net Loss.
(c)    A transferee of a Partnership Interest shall succeed to a pro rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.
(d)     Consistent with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on an
issuance of additional Partnership Interests for cash or Contributed Property,
the issuance of Partnership Interests as consideration for the provision of
services or the conversion of the Combined Interest to Common Units pursuant to
Section 11.3(b), the Capital Account of all Partners and the Carrying Value of
each Partnership property immediately prior to such issuance shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property for
an amount equal to its fair market value immediately prior to such issuance and
had been allocated to the Partners at such time pursuant to Section 6.1 in the
same manner as any item of gain or loss actually recognized following an event
giving rise to the liquidation of the Partnership would have been allocated;
provided, however, that in the case of (A) an issuance of Partnership Interests
for a de minimis amount of cash or Contributed Property, or (B) an issuance of a
de minimis amount of Partnership Interests as consideration for the provision of
services, the General Partner may determine that such adjustments are
unnecessary for the proper administration of the Partnership. In determining
such Unrealized Gain or Unrealized Loss, the aggregate cash amount and fair
market value of all Partnership assets (including cash or cash equivalents)
immediately prior to the issuance of additional Partnership Interests shall be
determined by the General Partner using such method of valuation as it may
adopt. In making its determination of the fair market values of individual
properties, the General Partner may determine that it is appropriate to first
determine an aggregate value for the Partnership, based on the current trading
price of the Common Units, and taking fully into account the fair market value
of the Partnership Interests of all Partners at such time. The General Partner
shall allocate such aggregate value among the assets of the Partnership (in such
manner as it determines) to arrive at a fair market value for individual
properties.


28



--------------------------------------------------------------------------------




(i)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized on an actual sale of each such property
immediately prior to such distribution for an amount equal to its fair market
value, and had been allocated to the Partners, at such time, pursuant to
Section 6.1 in the same manner as any item of gain or loss actually recognized
following an event giving rise to the liquidation of the Partnership would have
been allocated. In determining such Unrealized Gain or Unrealized Loss the
aggregate cash amount and fair market value of all Partnership assets (including
cash or cash equivalents) immediately prior to a distribution shall (A) in the
case of an actual distribution that is not made pursuant to Section 12.4 or in
the case of a deemed distribution, be determined and allocated in the same
manner as that provided in Section 5.5(d)(i) or (B) in the case of a liquidating
distribution pursuant to Section 12.4, be determined and allocated by the
Liquidator using such method of valuation as it may adopt.
Section 5.6    Issuances of Additional Partnership Interests and Derivative
Instruments.
(a)    The Partnership may issue additional Partnership Interests and Derivative
Instruments for any Partnership purpose at any time and from time to time to
such Persons, for such consideration and on such terms and conditions as the
General Partner shall determine, all without the approval of any Limited
Partners. Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.6(a) or Section 7.5(c) may be issued in one or
more classes, or one or more series of any such classes, with such designations,
preferences, rights, powers and duties (which may be senior to existing classes
and series of Partnership Interests) as shall be fixed by the General Partner,
including (i) the right to share in Partnership profits and losses or items
thereof; (ii) the right to share in Partnership distributions; (iii) rights upon
dissolution and liquidation of the Partnership; (iv) whether, and the terms and
conditions upon which, the Partnership may redeem the Partnership Interest or
other security; (v) whether such Partnership Interest or other security is
issued with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange; (vi) the terms and conditions upon
which each Partnership Interest or other security will be issued, evidenced by
certificates and assigned or transferred; (vii) the method for determining the
Percentage Interest as to such Partnership Interest; and (viii) the right, if
any, of each such Partnership Interest to vote on Partnership matters, including
matters relating to the relative rights, preferences and privileges of such
Partnership Interest.
(b)    The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with each issuance of Partnership
Interests or Derivative Instruments pursuant to this Section 5.6, or
Section 7.5(c). The General Partner shall determine the relative rights, powers
and duties of the holders of the Partnership Interests or Derivative Instruments
being so issued. The General Partner shall do all things necessary to comply
with the Delaware Act and is authorized and directed to do all things that it
determines to be necessary or appropriate in connection with any future issuance
of Partnership Interests or Derivative Instruments, including


29



--------------------------------------------------------------------------------




compliance with any statute, rule, regulation or guideline of any federal, state
or other governmental agency or any National Securities Exchange on which such
Partnership Interests or Derivative Instruments are listed or admitted to
trading.
(c)    No fractional General Partner Units or Units shall be issued by the
Partnership.
Section 5.7    [Reserved].
Section 5.8    Limited Preemptive Right.
Except as provided in this Section 5.8 or as otherwise provided in a separate
agreement entered into by the Partnership, no Person shall have any preemptive,
preferential or other similar right with respect to the issuance of any
Partnership Interest, whether unissued, held in the treasury or hereafter
created. The General Partner shall have the right, which it may from time to
time assign in whole or in part to any of its Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the General
Partner and its Affiliates, to the extent necessary to maintain the Percentage
Interests of the General Partner and its Affiliates equal to that which existed
immediately prior to the issuance of such Partnership Interests.
Section 5.9    Splits and Combinations.
(a)    Subject to Section 5.9(d), the Partnership may make a Pro Rata
distribution of Partnership Interests to all Record Holders thereof or may
effect a subdivision or combination of Partnership Interests so long as, after
any such event, each Partner shall have the same Percentage Interest in the
Partnership as before such event, and any amounts calculated on a per Unit basis
or stated as a number of Units are proportionately adjusted.
(b)    Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice. The
General Partner also may cause a firm of independent public accountants selected
by it to calculate the number of Partnership Interests to be held by each Record
Holder after giving effect to such distribution, subdivision or combination. The
General Partner shall be entitled to rely on any certificate provided by such
firm as conclusive evidence of the accuracy of such calculation.
(c)    Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates, or other evidence of the issuance of
uncertificated Partnership Interests, to the Record Holders of Partnership
Interests as of the applicable Record Date representing the new number of
Partnership Interests held by such Record Holders, or the General Partner may
adopt such other procedures that it determines to be necessary or appropriate to
reflect such changes. If any such combination results in a smaller total number
of Partnership Interests Outstanding, the Partnership shall require, as a
condition to the delivery to a Record Holder of such new Certificate, or other
evidence of the issuance of uncertificated Partnership


30



--------------------------------------------------------------------------------




Interests, the surrender of any Certificate, or other evidence of the issuance
of uncertificated Partnership Interests, held by such Record Holder immediately
prior to such Record Date.
(d)    The Partnership shall not issue fractional Units or fractional General
Partner Units upon any distribution, subdivision or combination of Units. If a
distribution, subdivision or combination of Units would result in the issuance
of fractional Units and General Partner Units but for the provisions of this
Section 5.9(d), each fractional Unit and General Partner Unit shall be rounded
to the nearest whole Unit or General Partner Unit (and a 0.5 Unit or General
Partner Unit shall be rounded to the next higher Unit or General Partner Unit).
(e)    If a Pro Rata distribution of Partnership Interests, or a subdivision or
combination of Partnership Interests, is made as contemplated in this Section
5.9, the number of General Partner Units constituting the Percentage Interest of
the General Partner (as determined immediately prior to the Record Date for such
distribution, subdivision or combination) shall be appropriately adjusted as of
the date of payment of such distribution, or the effective date of such
subdivision or combination, to maintain such Percentage Interest of the General
Partner.
Section 5.10    Fully Paid and Non-Assessable Nature of Limited Partner
Interests.
All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non-assessability may be
affected by Section 17-607 or 17-804 of the Delaware Act.
ARTICLE VI.
ALLOCATIONS AND DISTRIBUTIONS
Section 6.1    Allocations for Capital Account Purposes.
For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Section 5.5(b)) shall be allocated
among the Partners in each taxable period (or portion thereof) as provided
herein below.
(a)    Net Income. Net Income for each taxable period (including a pro rata part
of each item of income, gain, loss and deduction taken into account in computing
Net Income for such taxable period) shall be allocated as follows:
(i)    First, to the General Partner until the aggregate of the Net Income
allocated to the General Partner pursuant to this Section 6.1(a)(i) for the
current and all previous taxable periods is equal to the aggregate of the Net
Loss allocated to the General Partner pursuant to Section 6.1(b)(ii) for all
previous taxable periods; and
(ii)    The balance, if any, to the General Partner and to the Unitholders, Pro
Rata.
(b)    Net Loss. Net Loss for each taxable period (including a pro rata part of
each item of income, gain, loss and deduction taken into account in computing
Net Loss for such taxable period) shall be allocated as follows:


31



--------------------------------------------------------------------------------




(i)    First, to the General Partner and the Unitholders, Pro Rata; provided,
that Net Loss shall not be allocated pursuant to this Section 6.1(b)(i) to the
extent that such allocation would cause any Unitholder to have a deficit balance
in its Adjusted Capital Account at the end of such taxable period (or increase
any existing deficit balance in its Adjusted Capital Account); and
(ii)    The balance, if any, 100% to the General Partner.
(c)    [Reserved].
(d)    Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:
(i)    Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this Section 6.1, if there is a net decrease in Partnership Minimum Gain
during any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation
Sections 1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor
provision. For purposes of this Section 6.1(d), each Partner’s Adjusted Capital
Account balance shall be determined, and the allocation of income or gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 6.1(d) with respect to such taxable period
(other than an allocation pursuant to Section 6.1(d)(vii) and
Section 6.1(d)(viii)). This Section 6.1(d)(i) is intended to comply with the
Partnership Minimum Gain chargeback requirement in Treasury Regulation
Section 1.704-2(f) and shall be interpreted consistently therewith.
(ii)    Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 6.1(d), other than Section 6.1(d)(i) and other than an allocation
pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii), with respect to such
taxable period. This Section 6.1(d)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury Regulation
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.
(iii)    Priority Allocations. If the amount of cash or the Net Agreed Value of
any property distributed (except cash or property distributed pursuant to
Section 12.4) with respect to a Unit exceeds the amount of cash or the Net
Agreed Value of property distributed with respect to another Unit (the amount of
the excess, an “Excess Distribution” and the


32



--------------------------------------------------------------------------------




Unit with respect to which the greater distribution is paid, an “Excess
Distribution Unit”), then there shall be allocated Pro Rata gross income and
gain to the General Partner and each Unitholder receiving an Excess Distribution
with respect to the Excess Distribution Unit until the aggregate amount of such
items allocated with respect to such Excess Distribution Unit pursuant to this
Section 6.1(d)(iii) for the current taxable period and all previous taxable
periods is equal to the amount of the Excess Distribution.
(iv)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible unless such deficit balance is otherwise eliminated pursuant to
Section 6.1(d)(i) or Section 6.1(d)(ii).
(v)    Gross Income Allocations. In the event any Partner has a deficit balance
in its Capital Account at the end of any Partnership taxable period in excess of
the sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
gross income and gain in the amount of such excess as quickly as possible;
provided that an allocation pursuant to this Section 6.1(d)(v) shall be made
only if and to the extent that such Partner would have a deficit balance in its
Capital Account as adjusted after all other allocations provided for in this
Section 6.1 have been tentatively made as if this Section 6.1(d)(v) were not in
this Agreement.
(vi)    Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners in accordance with their respective
Percentage Interests. If the General Partner determines that the Partnership’s
Nonrecourse Deductions should be allocated in a different ratio to satisfy the
safe harbor requirements of the Treasury Regulations promulgated under
Section 704(b) of the Code, the General Partner is authorized, upon notice to
the other Partners, to revise the prescribed ratio to the numerically closest
ratio that does satisfy such requirements.
(vii)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.
(viii)    Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in


33



--------------------------------------------------------------------------------




excess of the sum of (A) the amount of Partnership Minimum Gain and (B) the
total amount of Nonrecourse Built-in Gain shall be allocated among the Partners
in accordance with their respective Percentage Interests.
(ix)    Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.
(x)    Curative Allocation.
(A)    Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.1. In
exercising its discretion under this Section 6.1(d)(x)(A), the General Partner
may take into account future Required Allocations that, although not yet made,
are likely to offset other Required Allocations previously made. Allocations
pursuant to this Section 6.1(d)(x)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners.
(B)    The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(x)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(x)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.
(xi)    Economic Uniformity; Changes in Law. For the proper administration of
the Partnership and for the preservation of uniformity of the Limited Partner
Interests (or any class or classes thereof), the General Partner shall (i) adopt
such conventions as it deems appropriate in determining the amount of
depreciation, amortization and cost recovery deductions; (ii) make special
allocations of income, gain, loss, deduction, Unrealized Gain or Unrealized
Loss; and (iii) amend the provisions of this Agreement as appropriate (x) to
reflect the proposal or promulgation of Treasury Regulations under
Section 704(b) or Section 704(c) of the Code or (y) otherwise to preserve or
achieve uniformity of the Limited Partner Interests (or any class or classes
thereof). The General Partner may adopt such conventions, make such allocations
and make such amendments to this Agreement as


34



--------------------------------------------------------------------------------




provided in this Section 6.1(d)(xi) only if such conventions, allocations or
amendments would not have a material adverse effect on the Partners, the holders
of any class or classes of Outstanding Limited Partner Interests or the
Partnership.
Section 6.2    Allocations for Tax Purposes.
(a)    Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.
(b)    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined appropriate by the General
Partner (taking into account the General Partner’s discretion under
Section 6.1(d)(xi)); provided, that the General Partner shall apply the
principles of Treasury Regulation Section 1.704-3(d) in all events.
(c)    The General Partner may determine to depreciate or amortize the portion
of an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so long as such conventions
would not have a material adverse effect on the Limited Partners or the Record
Holders of any class or classes of Limited Partner Interests.
(d)    In accordance with Treasury Regulation Sections 1.1245-1(e) and
1.1250-1(f), any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.
(e)    All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted


35



--------------------------------------------------------------------------------




(in the manner determined by the General Partner) to take into account those
adjustments permitted or required by Sections 734 and 743 of the Code.
(f)    Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined on an annual basis and prorated on a
monthly basis and shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of each month; provided, however,
that such items for the period beginning on the Closing Date and ending on the
last day of the month in which the Closing Date occurs shall be allocated to the
Partners who are issued Units as a result of the transactions contemplated by
the Contribution Agreement or Underwriting Agreement; and provided, further,
that gain or loss on a sale or other disposition of any assets of the
Partnership or any other extraordinary item of income, gain, loss or deduction,
as determined by the General Partner, shall be allocated to the Partners as of
the opening of the National Securities Exchange on which the Partnership
Interests are listed or admitted to trading on the first Business Day of the
month in which such gain or loss is recognized for federal income tax purposes.
The General Partner may revise, alter or otherwise modify such methods of
allocation to the extent the General Partner determines necessary or appropriate
to comply with Section 706 of the Code and the regulations or rulings
promulgated thereunder or for the proper administration of the Partnership.
(g)    Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method determined by the General
Partner.
Section 6.3    Requirement and Characterization of Distributions; Distributions
to Record Holders.
(a)    Within 55 days following the end of each Quarter commencing with the
Quarter ending on December 31, 2012, an amount equal to 100% of Available Cash
with respect to such Quarter shall, subject to Sections 17-607 and 17-804 of the
Delaware Act, be distributed in accordance with this Article VI by the
Partnership to the Partners as of the Record Date selected by the General
Partner in accordance with their respective Percentage Interests as of such
date. All distributions required to be made under this Agreement shall be made
subject to Sections 17-607 and 17804 of the Delaware Act.
(b)    Notwithstanding Section 6.3(a), if the Partnership is dissolved and
liquidated, all Partnership assets shall be applied and distributed solely in
accordance with, and subject to the terms and conditions of, Section 12.4.
(c)    The General Partner may treat taxes paid by the Partnership on behalf of,
or amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners.


36



--------------------------------------------------------------------------------




(d)    Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through the Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.
Section 6.4    Distributions of Available Cash. Available Cash with respect to
any Quarter shall be distributed to the General Partner and the Unitholders Pro
Rata in accordance with their Percentage Interests.
ARTICLE VII.
MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1    Management.
(a)    The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.4, shall have full power and authority to do all things and on such
terms as it determines to b necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:
(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into Partnership Interests, and the incurring of any other
obligations;
(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
(iii)    the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.4 and Article XIV);
(iv)    the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group and the OLP Group;
subject to Section 7.7(a), the lending of funds to other Persons (including
other Group Members or OLP Group Members); the repayment or guarantee of
obligations of any Group Member or OLP Group


37



--------------------------------------------------------------------------------




Member; and the making of capital contributions to any Group Member or OLP Group
Member;
(v)    the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if same results in the terms of the transaction being less favorable to the
Partnership than would otherwise be the case);
(vi)    the distribution of cash and cash equivalents by the Partnership;
(vii)    the selection, hiring and dismissal of employees (including employees
having titles such as “president,” “vice president,” “secretary” and
“treasurer”), agents, outside attorneys, accountants, consultants and
contractors and the determination of their compensation and other terms of
employment or hiring;
(viii)    the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;
(ix)    the formation of, acquisition of an interest in, or contribution of
property or making of loans to, any limited or general partnership, joint
venture, corporation, limited liability company or other Person (including the
acquisition of interests in, or contribution of property to, any Group Member or
OLP Group Member from time to time), subject to the restrictions set forth in
Section 2.4;
(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi)    the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;
(xii)    the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);
(xiii)    the purchase, sale or other acquisition or disposition of Partnership
Interests, or the issuance of Derivative Instruments;
(xiv)    the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member or OLP Group Member through
its directors, officers or employees or the Partnership’s ownership of all of
the membership interests in the OLP General Partner; and


38



--------------------------------------------------------------------------------




(xv)    the entry into agreements with any of its Affiliates to render services
to a Group Member or to itself in the discharge of its duties as General Partner
of the Partnership.
(b)    Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each of
the Partners and each other Person who may acquire an interest in Partnership
Interests hereby (i) approves, ratifies and confirms the execution, delivery and
performance by the parties thereto of this Agreement, the Group Member Agreement
of each other Group Member, the Underwriting Agreement, the Unit Purchase
Agreement, the MOU, the Contribution Agreement, the Working Capital Agreement,
the Omnibus Agreement, the Tax Sharing Agreement and the other agreements
described in or filed as exhibits to the Registration Statement that are related
to the transactions contemplated by the Registration Statement (in the case of
each agreement other than this Agreement, without giving effect to any
amendments, supplements or restatements after the date hereof); (ii) agrees that
the General Partner (on its own or through any officer of the Partnership) is
authorized to execute, deliver and perform the agreements referred to in clause
(i) of this sentence and the other agreements, acts, transactions and matters
described in or contemplated by the Registration Statement on behalf of the
Partnership without any further act, approval or vote of the Partners or the
other Persons who may acquire an interest in Partnership Interests; and (iii)
agrees that the execution, delivery or performance by the General Partner, any
Group Member or any Affiliate of any of them of this Agreement or any agreement
authorized or permitted under this Agreement (including the exercise by the
General Partner or any Affiliate of the General Partner of the rights accorded
pursuant to Article XV) shall not constitute a breach by the General Partner of
any duty that the General Partner may owe the Partnership, the Limited Partners
or any other Persons under this Agreement (or any other agreements) or of any
duty otherwise existing at law, in equity or otherwise.
Section 7.2    Replacement of Fiduciary Duties.
Notwithstanding any other provision of this Agreement, to the extent that any
provision of this Agreement purports or is interpreted (a) to have the effect of
replacing, restricting or eliminating the duties that might otherwise, as a
result of Delaware or other applicable law, be owed by the General Partner or
any other Indemnitee to the Partnership, the Limited Partners, any other Person
who acquires an interest in a Partnership Interest or any other Person who is
bound by this Agreement, or (b) to constitute a waiver of such duties by the
Partnership, the Limited Partners, any other Person who acquires an interest in
a Partnership Interest or any other Person who is bound by this Agreement or a
consent by any of the foregoing to any such replacement, restriction or
elimination, such provision shall be deemed to have been approved by the
Partnership, all the Partners, each other Person who acquires an interest in a
Partnership Interest and each other Person who is bound by this Agreement.
Section 7.3    Certificate of Limited Partnership.
The General Partner has caused the Certificate of Limited Partnership to be
filed with the Secretary of State of the State of Delaware as required by the
Delaware Act. The General Partner shall use all reasonable efforts to cause to
be filed such other certificates or documents that the General Partner
determines to be necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners


39



--------------------------------------------------------------------------------




have limited liability) in the State of Delaware or any other state in which the
Partnership may elect to do business or own property. To the extent the General
Partner determines such action to be necessary or appropriate, the General
Partner shall file amendments to and restatements of the Certificate of Limited
Partnership and do all things to maintain the Partnership as a limited
partnership (or a partnership or other entity in which the limited partners have
limited liability) under the laws of the State of Delaware or of any other state
in which the Partnership may elect to do business or own property. Subject to
the terms of Section 3.4(a), the General Partner shall not be required, before
or after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.
Section 7.4    Restrictions on the General Partner’s Authority.
Except as provided in Article XII and Article XIV, the General Partner may not
sell, exchange or otherwise dispose of all or substantially all of the assets of
the Partnership Group, taken as a whole, in a single transaction or a series of
related transactions (including by way of merger, consolidation, other
combination or sale of ownership interests of the Partnership’s Subsidiaries),
or approve on behalf of Partnership the sale, exchange or disposition of all or
substantially all of the assets of the OLP Group, without the approval of
holders of a Unit Majority; provided, however, that this provision shall not
preclude or limit the General Partner’s ability to mortgage, pledge, hypothecate
or grant a security interest in all or substantially all of the assets of the
Partnership Group and shall not apply to any forced sale of any or all of the
assets of the Partnership Group pursuant to the foreclosure of, or other
realization upon, any such encumbrance.
Section 7.5    Reimbursement of the General Partner.
(a)    Except as provided in this Section 7.5 and elsewhere in this Agreement,
the General Partner shall not be compensated for its services as a general
partner or managing member of any Group Member.
(b)    The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine, for (i) all direct and indirect
expenses it incurs or payments it makes on behalf of the Partnership Group
(including salary, bonus, incentive compensation and other amounts paid to any
Person, including Affiliates of the General Partner, to perform services for the
Partnership Group or for the General Partner in the discharge of its duties to
the Partnership Group), and (ii) all other expenses allocable to the Partnership
Group or otherwise incurred by the General Partner in connection with operating
the Partnership Group’s business (including expenses allocated to the General
Partner by its Affiliates). The General Partner shall determine the expenses
that are allocable to the Partnership Group. Reimbursements pursuant to this
Section 7.5 shall be in addition to any reimbursement to the General Partner as
a result of indemnification pursuant to Section 7.8.
(c)    The General Partner, without the approval of the Limited Partners (who
shall have no right to vote in respect thereof), may propose and adopt on behalf
of the Partnership employee benefit plans, employee programs and employee
practices (including plans, programs and practices involving the issuance of
Partnership Interests, options to purchase Partnership Interests or rights,
warrants or appreciation rights or phantom or tracking interests relating to
Partnership Interests),


40



--------------------------------------------------------------------------------




or cause the Partnership to issue Partnership Interests in connection with, or
pursuant to, any employee benefit plan, employee program or employee practice
maintained or sponsored by the General Partner, any Group Member or any
Affiliates in each case for the benefit of employees and directors of the
General Partner or any of its Affiliates, in respect of services performed,
directly or indirectly, for the benefit of the Partnership Group or the OLP
Group. The Partnership agrees to issue and sell to the General Partner or any of
its Affiliates any Partnership Interests that the General Partner or such
Affiliates are obligated to provide to any employees and directors pursuant to
any such employee benefit plans, employee programs or employee practices.
Expenses incurred by the General Partner in connection with any such plans,
programs and practices (including the net cost to the General Partner or such
Affiliates of Partnership Interests purchased by the General Partner or such
Affiliates from the Partnership to fulfill options or awards under such plans,
programs and practices) shall be reimbursed in accordance with Section 7.5(b).
Any and all obligations of the General Partner under any employee benefit plans,
employee programs or employee practices adopted by the General Partner as
permitted by this Section 7.5(c) shall constitute obligations of the General
Partner hereunder and shall be assumed by any successor General Partner approved
pursuant to Section 11.1 or Section 11.2 or the transferee of or successor to
all of the General Partner’s General Partner Interest pursuant to Section 4.6.
Section 7.6    Outside Activities.
(a)    After the Closing Date, the General Partner, for so long as it is the
General Partner of the Partnership shall not engage in any business or activity
or incur any debts or liabilities except in connection with or incidental to (A)
its performance as general partner or managing member, if any, of one or more
Group Members or as described in or contemplated by the Registration Statement,
(B) the acquiring, owning or disposing of debt or equity securities in any Group
Member, or (C) the guarantee of, and mortgage, pledge, or encumbrance of any or
all of its assets in connection with, any indebtedness of Anadarko, any of its
successors or permitted assigns or any other Affiliate of the General Partner.
(b)    Each Indemnitee (other than the General Partner) shall have the right to
engage in businesses of every type and description and other activities for
profit and to engage in and possess an interest in other business ventures of
any and every type or description, whether in businesses engaged in or
anticipated to be engaged in by any Group Member or OLP Group Member,
independently or with others, including business interests and activities in
direct competition with the business and activities of any Group Member or OLP
Group Member, and none of the same shall constitute a breach of this Agreement
or any duty otherwise existing at law, in equity or otherwise, to any Group
Member or any Partner. No Group Member, OLP Group Member, Limited Partner or
other Person shall have any rights by virtue of this Agreement, any Group Member
Agreement, any OLP Group Member Agreement or the partnership relationship
established hereby in any business ventures of any Indemnitee.
(c)    Notwithstanding anything to the contrary in this Agreement, (i) the
engaging in competitive activities by any Indemnitees (other than the General
Partner) in accordance with the provisions of this Section 7.6 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any fiduciary duty or any other obligation of any type whatsoever of


41



--------------------------------------------------------------------------------




any Indemnitee for the Indemnitees (other than the General Partner) to engage in
such business interests and activities in preference to or to the exclusion of
the Partnership and (iii) the Indemnitees shall have no obligation hereunder or
as a result of any duty otherwise existing at law, in equity or otherwise, to
present business opportunities to any Group Member or any OLP Group Member.
Notwithstanding anything to the contrary in this Agreement, the doctrine of
corporate opportunity, or any analogous doctrine, shall not apply to any
Indemnitee (including the General Partner). No Indemnitee (including the General
Partner) who acquires knowledge of a potential transaction, agreement,
arrangement or other matter that may be an opportunity for the Partnership shall
have any duty to communicate or offer such opportunity to any Group Member or
any OLP Group Member, and such Indemnitee (including the General Partner) shall
not be liable to any Group Member, OLP Group Member, Limited Partner or other
Person for breach of any fiduciary or other duty by reason of the fact that such
Indemnitee (including the General Partner) pursues or acquires such opportunity
for itself, directs such opportunity to another Person or does not communicate
such opportunity or information to the Partnership Group or the OLP Group;
provided that such Indemnitee does not engage in such business or activity as a
result of or using confidential or proprietary information provided by or on
behalf of any Group Member or any OLP Group Member to such Indemnitee.
(d)    The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests in addition to those acquired on the Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units or other Partnership Interests
acquired by them. The term “Affiliates” when used in this Section 7.6(d) with
respect to the General Partner shall not include any Group Member.
Section 7.7    Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
(a)    The General Partner or any of its Affiliates may lend to any Group Member
or any OLP Group Member, and any Group Member or any OLP Group Member may borrow
from the General Partner or any of its Affiliates, funds needed or desired by
the Group Member or the OLP Group member, as applicable, for such periods of
time and in such amounts as the General Partner may determine; provided,
however, that in any such case the lending party may not charge the borrowing
party interest at a rate greater than the rate that would be charged the
borrowing party, or impose terms less favorable to the borrowing party than
would be imposed on the borrowing party, by unrelated lenders on comparable
loans made on an arm’s-length basis (without reference to the lending party’s
financial abilities or guarantees), all as determined by the General Partner.
The borrowing party shall reimburse the lending party for any costs (other than
any additional interest costs) incurred by the lending party in connection with
the borrowing of such funds. For purposes of this Section 7.7(a) and
Sections 7.7(b) and 7.7(c), (i) the term “Group Member” shall include any
Affiliate of a Group Member that is controlled by the Group Member and (ii) the
term “OLP Group Member” shall include any Affiliate of an OLP Group Member that
is controlled by the OLP Group Member.
(b)    Any Group Member may lend or contribute to any other Group Member, and
any Group Member may borrow from any other Group Member, funds on terms and
conditions


42



--------------------------------------------------------------------------------




determined by the General Partner. No Group Member may lend funds to the General
Partner or any of its Affiliates (other than another Group Member).
(c)    No borrowing by any Group Member or any OLP Group Member or the approval
thereof by the General Partner shall be deemed to constitute a breach of any
duty hereunder or otherwise existing at law, in equity or otherwise, of the
General Partner or its Affiliates to the Partnership or the Limited Partners by
reason of the fact that the purpose or effect of such borrowing is directly or
indirectly to enable distributions to the General Partner or its Affiliates
(including in their capacities as Limited Partners) to exceed the General
Partner’s Percentage Interest of the total amount distributed to all Partners.
Section 7.8    Indemnification.
(a)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee; provided that the
Indemnitee shall not be indemnified and held harmless if there has been a final
and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 7.8, the Indemnitee acted in bad faith
or, in the case of a criminal matter, acted with knowledge that the Indemnitee’s
conduct was unlawful; and provided, further, that no indemnification pursuant to
this Section 7.7 shall be available to the General Partner or its Affiliates
(other than a Group Member) with respect to its or their obligations incurred
pursuant to the Underwriting Agreement, the Unit Purchase Agreement, the MOU,
the Contribution Agreement, the Working Capital Agreement, the Omnibus Agreement
or the Tax Sharing Agreement (other than obligations incurred by the General
Partner on behalf of the Partnership). Any indemnification pursuant to this
Section 7.8 shall be made only out of the assets of the Partnership, it being
agreed that the General Partner shall not be personally liable for such
indemnification and shall have no obligation to contribute or loan any monies or
property to the Partnership to enable it to effectuate such indemnification.
(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.8(a) in appearing at, participating in or defending against any claim,
demand, action, suit or proceeding shall, from time to time, be advanced by the
Partnership prior to a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Section 7.8, the
Indemnitee is not entitled to be indemnified upon receipt by the Partnership of
an undertaking by or on behalf of the Indemnitee to repay such amount if it
shall be ultimately determined that the Indemnitee is not entitled to be
indemnified as authorized by this Section 7.8.


43



--------------------------------------------------------------------------------




(c)    The indemnification provided by this Section 7.8 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity (including any capacity
under the Underwriting Agreement), and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee.
(d)    The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
(e)    For purposes of this Section 7.8, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by such Indemnitee of such Indemnitee’s duties to the
Partnership also imposes duties on, or otherwise involves services by, such
Indemnitee to the plan or participants or beneficiaries of the plan; excise
taxes assessed on an Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall constitute “fines” within the meaning of
Section 7.8(a); and action taken or omitted by such Indemnitee with respect to
any employee benefit plan in the performance of such Indemnitee’s duties for a
purpose reasonably believed by such Indemnitee to be in the best interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
that is in the best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.8 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 7.8 are for the benefit of the Indemnitees
and their heirs, successors, assigns and administrators and shall not be deemed
to create any rights for the benefit of any other Persons.
(i)    No amendment, modification or repeal of this Section 7.8 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.8 as in effect immediately
prior to such amendment, modification or repeal, with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.


44



--------------------------------------------------------------------------------




Section 7.9    Liability of Indemnitees.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the
Partners, or any other Person who has acquired a Partnership Interest or is
otherwise bound by this Agreement, for losses sustained or liabilities incurred
as a result of any act or omission of an Indemnitee unless there has been a
final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter in question, the Indemnitee acted in
bad faith or, in the case of a criminal matter, acted with knowledge that the
Indemnitee’s conduct was criminal. In any case in which an Indemnitee is liable
for damages, those damages shall only include direct damages and shall not
include punitive damages, consequential damages or lost profits.
(b)    Subject to its obligations and duties as General Partner set forth in
Section 7.1(a), the General Partner may exercise any of the powers granted to it
by this Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement.
(d)    Any amendment, modification or repeal of this Section 7.9 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.9 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
Section 7.10    Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
(a)    Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member, any OLP Group Member, or any Partner, on the
other, any resolution or course of action by the General Partner or its
Affiliates in respect of such conflict of interest shall be permitted and deemed
approved by all Partners, and shall not constitute a breach of this Agreement,
of any Group Member Agreement, of any agreement contemplated herein or therein,
or of any duty stated or implied by law or equity, if the resolution or course
of action in respect of such conflict of interest is (i) approved by Special
Approval, (ii) approved by the vote of a majority of the Common Units (excluding
Common Units owned by the General Partner and its Affiliates), (iii) on terms no
less favorable to the Partnership than those generally being provided to or
available from unrelated third parties or (iv) fair and reasonable to the
Partnership, taking into account the totality of the relationships between the
parties


45



--------------------------------------------------------------------------------




involved (including other transactions that may be particularly favorable or
advantageous to the Partnership). The General Partner shall be authorized but
not required in connection with its resolution of such conflict of interest to
seek Special Approval of such resolution, and the General Partner may also adopt
a resolution or course of action that has not received Special Approval. If
Special Approval is sought, then it shall be presumed that, in making its
decision, the Special Committee acted in good faith, and if Special Approval is
not sought and the Board of Directors determines that the resolution or course
of action taken with respect to a conflict of interest satisfies either of the
standards set forth in clauses (iii) or (iv) above, then it shall be presumed
that, in making its decision, the Board of Directors acted in good faith, and in
any proceeding brought by any Limited Partner or by or on behalf of such Limited
Partner or any other Limited Partner or the Partnership challenging such
approval, the Person bringing or prosecuting such proceeding shall have the
burden of overcoming such presumption. Notwithstanding anything to the contrary
in this Agreement or any duty otherwise existing at law or equity, the existence
of the conflicts of interest described in the Registration Statement are hereby
approved by all Partners and shall not constitute a breach of this Agreement or
any duty otherwise existing at law, in equity or otherwise.
(b)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
capacity as the general partner of the Partnership as opposed to in its
individual capacity, whether under this Agreement, any Group Member Agreement or
any other agreement contemplated hereby or otherwise, then, unless another
express standard is provided for in this Agreement, the General Partner, or such
Affiliates causing it to do so, shall make such determination or take or decline
to take such other action in good faith and shall not be subject to any other or
different standards (including fiduciary standards) imposed by this Agreement,
any Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity. In order for a
determination or other action to be in “good faith” for purposes of this
Agreement, the Person or Persons making such determination or taking or
declining to take such other action must believe that the determination or other
action is in the best interests of the Partnership.
(c)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty (including any fiduciary duty) or obligation
whatsoever to the Partnership, any Limited Partner, and any other Person bound
by this Agreement, and the General Partner, or such Affiliates causing it to do
so, shall not, to the fullest extent permitted by law, be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity. By way of
illustration and not of limitation, whenever the phrase, “at the option of the
General Partner,” or some variation of that phrase, is used in this Agreement,
it indicates that the General Partner is acting in its individual capacity. For
the avoidance of doubt, whenever the General Partner votes or transfers its
Partnership Interests, or refrains from voting or transferring its Partnership
Interests, it shall be acting in its individual capacity. The General Partner’s
organizational documents may


46



--------------------------------------------------------------------------------




provide that determinations to take or decline to take any action in its
individual, rather than representative, capacity may or shall be determined by
its members, if the General Partner is a limited liability company,
stockholders, if the General Partner is a corporation, or the members or
stockholders of the General Partner’s general partner, if the General Partner is
a partnership.
(d)    Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member or OLP
Group Member to use any facilities or assets of the General Partner and its
Affiliates, except as may be provided in contracts entered into from time to
time specifically dealing with such use. Any determination by the General
Partner or any of its Affiliates to enter into such contracts shall be at its
option.
(e)    The Limited Partners hereby authorize the General Partner, on behalf of
the Partnership as a partner or member of a Group Member, to approve of actions
by the general partner or managing member of such Group Member similar to those
actions permitted to be taken by the General Partner pursuant to this
Section 7.10.
Section 7.11    Other Matters Concerning the General Partner.
(a)    The General Partner may rely upon, and shall be protected in acting or
refraining from acting upon, any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.
(b)    The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the advice or opinion (including an Opinion of Counsel) of such Persons as
to matters that the General Partner reasonably believes to be within such
Person’s professional or expert competence shall be conclusively presumed to
have been done or omitted in good faith and in accordance with such advice or
opinion.
(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.
Section 7.12    Purchase or Sale of Partnership Interests.
The General Partner may cause the Partnership to purchase or otherwise acquire
Partnership Interests. As long as Partnership Interests are held by any Group
Member, such Partnership Interests shall not be considered Outstanding for any
purpose, except as otherwise provided herein. The General Partner or any
Affiliate of the General Partner may also purchase or otherwise acquire and sell
or otherwise dispose of Partnership Interests for its own account, subject to
the provisions of Articles IV and X.


47



--------------------------------------------------------------------------------




Section 7.13    Registration Rights of the General Partner and its Affiliates.
(a)    If (i) the General Partner or any Affiliate of the General Partner
(including for purposes of this Section 7.13, any Person that is an Affiliate of
the General Partner at the date hereof notwithstanding that it may later cease
to be an Affiliate of the General Partner) holds Partnership Interests that it
desires to sell and (ii) Rule 144 of the Securities Act (or any successor rule
or regulation to Rule 144) or another exemption from registration is not
available to enable such holder of Partnership Interests (the “Holder”) to
dispose of the number of Partnership Interests it desires to sell at the time it
desires to do so without registration under the Securities Act, then at the
option and upon the request of the Holder, the Partnership shall file with the
Commission as promptly as practicable after receiving such request, and use all
commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Interests covered
by such registration statement have been sold, a registration statement under
the Securities Act registering the offering and sale of the number of
Partnership Interests specified by the Holder; provided, however, that the
Partnership shall not be required to effect more than three registrations
pursuant to this Section 7.13(a) and Section 7.13(b); and provided, further,
that if the Special Committee determines in good faith that the requested
registration would be materially detrimental to the Partnership and its Partners
because such registration would (x) materially interfere with a significant
acquisition, reorganization or other similar transaction involving the
Partnership or the OLP, (y) require premature disclosure of material information
that the Partnership has a bona fide business purpose for preserving as
confidential or (z) render the Partnership unable to comply with requirements
under applicable securities laws, then the Partnership shall have the right to
postpone such requested registration for a period of not more than six months
after receipt of the Holder’s request, such right pursuant to this
Section 7.13(a) or Section 7.13(b) not to be utilized more than once in any
twelve-month period. In connection with any registration pursuant to the first
sentence of this Section 7.13(a), the Partnership shall (i) promptly prepare and
file (A) such documents as may be necessary to register or qualify the
securities subject to such registration under the securities laws of such states
as the Holder shall reasonably request; provided, however, that no such
qualification shall be required in any jurisdiction in which, as a result
thereof, the Partnership would become subject to general service of process or
to taxation or qualification to do business as a foreign corporation or
partnership doing business in such jurisdiction solely as a result of such
registration, and (B) such documents as may be necessary to apply for listing or
to list the Partnership Interests subject to such registration on the National
Securities Exchange on which such securities are listed, or if not so listed, on
such National Securities Exchange as the Holder shall reasonably request, and
(ii) do any and all other acts and things that may be necessary or appropriate
to enable the Holder to consummate a public sale of such Partnership Interests
in such states. Except as set forth in Section 7.13(d), all costs and expenses
of any such registration and offering (other than the underwriting discounts and
commissions) shall be paid by the Partnership, without reimbursement by the
Holder.
(b)    If any Holder holds Partnership Interests that it desires to sell and
Rule 144 of the Securities Act (or any successor rule or regulation to Rule 144)
or another exemption from registration is not available to enable such Holder to
dispose of the number of Partnership Interests it desires to sell at the time it
desires to do so without registration under the Securities Act, then


48



--------------------------------------------------------------------------------




at the option and upon the request of the Holder, the Partnership shall file
with the Commission as promptly as practicable after receiving such request, and
use its commercially reasonable efforts to cause to become effective and remain
effective for a period of not less than six months following its effective date
or such shorter period as shall terminate when all Partnership Interests covered
by such shelf registration statement have been sold, a “shelf” registration
statement covering the Partnership Interests specified by the Holder on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the Commission; provided, however, that the Partnership
shall not be required to effect more than three registrations pursuant to
Section 7.13(a) and this Section 7.13(b); and provided, further, that if the
Special Committee determines in good faith that any offering under, or the use
of any prospectus forming a part of, the shelf registration statement would be
materially detrimental to the Partnership and its Partners because such offering
or use would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership or the
OLP, (y) require premature disclosure of material information that the
Partnership has a bona fide business purpose for preserving as confidential or
(z) render the Partnership unable to comply with requirements under applicable
securities laws, then the Partnership shall have the right to suspend such
offering or use for a period of not more than six months after receipt of the
Holder’s request, such right pursuant to Section 7.13(a) or this Section 7.13(b)
not to be utilized more than once in any twelve-month period. In connection with
any shelf registration pursuant to this Section 7.13(b), the Partnership shall
(i) promptly prepare and file (A) such documents as may be necessary to register
or qualify the securities subject to such shelf registration under the
securities laws of such states as the Holder shall reasonably request; provided,
however, that no such qualification shall be required in any jurisdiction in
which, as a result thereof, the Partnership would become subject to general
service of process or to taxation or qualification to do business as a foreign
corporation or partnership doing business in such jurisdiction solely as a
result of such shelf registration, and (B) such documents as may be necessary to
apply for listing or to list the Partnership Interests subject to such shelf
registration on the National Securities Exchange on which such securities are
listed, or if not so listed, on such National Securities Exchange as the Holder
shall reasonably request, and (ii) do any and all other acts and things that may
be necessary or appropriate to enable the Holder to consummate a public sale of
such Partnership Interests in such states. Except as set forth in
Section 7.13(d), all costs and expenses of any such shelf registration and
offering (other than the underwriting discounts and commissions) shall be paid
by the Partnership, without reimbursement by the Holder.
(c)    If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of equity securities of the
Partnership for cash (other than an offering relating solely to an employee
benefit plan), the Partnership shall use all commercially reasonable efforts to
include in such registration statement such number or amount of securities held
by such Holder as such Holder shall request; provided that the Partnership is
not required to make any effort or take any action to so include the securities
of such Holder once the registration statement is declared effective by the
Commission or otherwise becomes effective, including any registration statement
providing for the offering from time to time of securities pursuant to Rule 415
of the Securities Act. If the proposed offering pursuant to this Section 7.13(c)
shall be an underwritten offering, then, if the managing underwriter or managing
underwriters of such offering advise the Partnership and the Holder in writing
that in their opinion the inclusion of all or some of the Holder’s


49



--------------------------------------------------------------------------------




Partnership Interests would adversely and materially affect the success of the
offering, the Partnership shall include in such offering only that number or
amount, if any, of securities held by the Holder that, in the opinion of the
managing underwriter or managing underwriters, will not so adversely and
materially affect the offering. Except as set forth in Section 7.13(d), all
costs and expenses of any such registration and offering (other than the
underwriting discounts and commissions) shall be paid by the Partnership,
without reimbursement by the Holder.
(d)    If underwriters are engaged in connection with any registration referred
to in this Section 7.13, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under
Section 7.8, the Partnership shall, to the fullest extent permitted by law,
indemnify and hold harmless the Holder, its officers and directors, each Person
who controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
legal fees and expenses), judgments, fines, penalties, interest, settlements or
other amounts arising from any and all threatened, pending or contemplated
claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, and whether formal or informal and including
appeals, in which any Indemnified Person may be involved, or is threatened to be
involved, as a party or otherwise, under the Securities Act or otherwise
(hereinafter referred to in this Section 7.13(d) as a “claim” and in the plural
as “claims”) based upon, arising out of or resulting from any untrue statement
or alleged untrue statement of any material fact contained in any registration
statement under which any Partnership Interests were registered under the
Securities Act or any state securities or Blue Sky laws, in any preliminary
prospectus (if used prior to the effective date of such registration statement),
or in any summary or final prospectus or free writing prospectus or in any
amendment or supplement thereto (if used during the period the Partnership is
required to keep the registration statement current), or arising out of, based
upon or resulting from the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
made therein not misleading; provided, however, that the Partnership shall not
be liable to any Indemnified Person to the extent that any such claim arises out
of, is based upon or results from an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
such preliminary, summary or final prospectus or free writing prospectus or such
amendment or supplement, in reliance upon and in conformity with written
information furnished to the Partnership by or on behalf of such Indemnified
Person specifically for use in the preparation thereof.
(e)    The provisions of Section 7.13(a), Section 7.13(b) and Section 7.13(c)
shall continue to be applicable with respect to the General Partner (and any of
the General Partner’s Affiliates) after it ceases to be a general partner of the
Partnership, during a period of two years subsequent to the effective date of
such cessation and for so long thereafter as is required for the Holder to sell
all of the Partnership Interests with respect to which it has, during such
two-year period, requested inclusion in a registration statement otherwise filed
or that a registration statement be filed; provided, however, that the
Partnership shall not be required to file successive registration statements
covering the same Partnership Interests for which registration was demanded
during such two-year period. The provisions of Section 7.13(d) shall continue in
effect thereafter.


50



--------------------------------------------------------------------------------




(f)    The rights to cause the Partnership to register Partnership Interests
pursuant to this Section 7.13 may be assigned (but only with all related
obligations) by a Holder to a transferee or assignee of such Partnership
Interests, provided that (i) the Partnership is, within a reasonable time after
such transfer, furnished with written notice of the name and address of such
transferee or assignee and the Partnership Interests with respect to which such
registration rights are being assigned; and (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms set forth in this
Section 7.13.
(g)    Any request to register Partnership Interests pursuant to this
Section 7.13 shall (i) specify the Partnership Interests intended to be offered
and sold by the Person making the request, (ii) express such Person’s present
intent to offer such Partnership Interests for distribution, (iii) describe the
nature or method of the proposed offer and sale of Partnership Interests, and
(iv) contain the undertaking of such Person to provide all such information and
materials and take all such action as may be required in order to permit the
Partnership to comply with all applicable requirements in connection with the
registration of such Partnership Interests.
Section 7.14    Reliance by Third Parties.
Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner and
any officer of the General Partner authorized by the General Partner to act on
behalf of and in the name of the Partnership has full power and authority to
encumber, sell or otherwise use in any manner any and all assets of the
Partnership and to enter into any authorized contracts on behalf of the
Partnership, and such Person shall be entitled to deal with the General Partner
or any such officer as if it were the Partnership’s sole party in interest, both
legally and beneficially. Each Limited Partner hereby waives, to the fullest
extent permitted by law, any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner or any such officer in connection with any such dealing. In no
event shall any Person dealing with the General Partner or any such officer or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expedience of any
act or action of the General Partner or any such officer or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner or its representatives shall be
conclusive evidence in favor of any and every Person relying thereon or claiming
thereunder that (a) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (b) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership and (c) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.
ARTICLE VIII.
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1    Records and Accounting.
The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including all books and


51



--------------------------------------------------------------------------------




records necessary to provide to the Limited Partners any information required to
be provided pursuant to Section 3.4(a). Any books and records maintained by or
on behalf of the Partnership in the regular course of its business, including
the record of the Record Holders of Units or other Partnership Interests, books
of account and records of Partnership proceedings, may be kept on, or be in the
form of, computer disks, hard drives, punch cards, magnetic tape, photographs,
micrographics or any other information storage device; provided that the books
and records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial reporting purposes, on an accrual basis in accordance
with U.S. GAAP.
Section 8.2    Fiscal Year.
The fiscal year of the Partnership shall be a fiscal year ending December 31.
Section 8.3    Reports.
(a)    As soon as practicable, but in no event later than 130 days after the
close of each fiscal year of the Partnership, the General Partner shall cause to
be mailed or made available, by any reasonable means (including posting on or
making accessible through the Partnership’s or the Commission’s website) to each
Record Holder of a Unit as of a date selected by the General Partner, an annual
report containing financial statements of the Partnership for such fiscal year
of the Partnership, presented in accordance with U.S. GAAP, including a balance
sheet and statements of operations, Partnership equity and cash flows, such
statements to be audited by a firm of independent public accountants selected by
the General Partner.
(b)    As soon as practicable, but in no event later than 100 days after the
close of each Quarter except the last Quarter of each fiscal year, the General
Partner shall cause to be mailed or made available, by any reasonable means
(including posting on or making accessible through the Partnership’s or the
Commission’s website) to each Record Holder of a Unit, as of a date selected by
the General Partner, a report containing unaudited financial statements of the
Partnership and such other information as may be required by applicable law,
regulation or rule of any National Securities Exchange on which the Units are
listed or admitted to trading, or as the General Partner determines to be
necessary or appropriate.
ARTICLE IX.
TAX MATTERS
Section 9.1    Tax Returns and Information.
The Partnership shall timely file all returns of the Partnership that are
required for federal, state and local income tax purposes on the basis of the
accrual method and the taxable period or years that it is required by law to
adopt, from time to time, as determined by the General Partner. In the event the
Partnership is required to use a taxable period other than a year ending on
December 31, the General Partner shall use reasonable efforts to change the
taxable period of the Partnership to a year ending on December 31. The tax
information reasonably required by Record Holders for federal and state income
tax reporting purposes with respect to a taxable period shall


52



--------------------------------------------------------------------------------




be furnished to them within 100 days of the close of the calendar year in which
the Partnership’s taxable period ends. The classification, realization and
recognition of income, gain, losses and deductions and other items shall be on
the accrual method of accounting for federal income tax purposes.
Section 9.2    Tax Elections.
(a)    The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(f) without regard to the actual price paid by
such transferee.
(b)    Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.
Section 9.3    Tax Controversies.
(a)    Subject to the provisions hereof, the General Partner (or its designee)
is designated as the Tax Matters Partner (as defined in Section 6231(a)(7) of
the Code as in effect prior to the effective date of the Bipartisan Budget Act
of 2015), and the Partnership Representative (as defined in Section 6223 of the
Code following the effective date of the Bipartisan Budget Act of 2015) and is
authorized to represent the Partnership (at the Partnership’s expense) in
connection with all examinations of the Partnership’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend Partnership funds for professional services and costs associated
therewith. In its capacity as Partnership Representative, the General Partner
shall exercise any and all authority of the Partnership Representative under the
Code, including, without limitation, (i) binding the Partnership and its
Partners with respect to tax matters and (ii) determining whether to make any
available election under Section 6226 of the Code, which permits the Partnership
to pass any partnership adjustment through to the Persons who were Partners of
the Partnership in the year to which the adjustment relates and irrespective of
whether such Persons are Partners of the Partnership at the time the election
under Section 6226 of the Code is made. Each Partner agrees to cooperate with
the General Partner and to do or refrain from doing any or all things reasonably
requested by the General Partner in its capacity as Partnership Representative.
For Partners that are not tax-exempt entities (as defined in Section 168(h)(2)
of the Code) and subject to the General Partner’s discretion to seek
modifications of an imputed underpayment, this cooperation includes (i) filing
amended tax returns, paying any additional tax (including interest, penalties
and other additions to tax), and providing the General Partner with an affidavit
swearing to those facts (all within the requisite time periods), and (ii)
providing any other information requested by the General Partner in order to
seek modifications of an imputed underpayment. For Partners that are tax-exempt
entities (as defined in Section 168(h)(2) of the Code) and subject to the
General Partner’s discretion


53



--------------------------------------------------------------------------------




to seek modifications of an imputed underpayment, this cooperation includes
providing the General Partner with information necessary to establish the
Partner’s taxexempt status.
(b)    Each Partner agrees that notice of or updates regarding tax controversies
shall be deemed conclusively to have been given or made by the General Partner
if the Partnership has either (i) filed the information for which notice is
required with the Commission via its Electronic Data Gathering, Analysis and
Retrieval system and such information is publicly available on such system or
(ii) made the information for which notice is required available on any publicly
available website maintained by the Partnership, whether or not such Partner
remains a Partner in the Partnership at the time such information is made
publicly available. Notwithstanding anything herein to the contrary, nothing in
this provision shall obligate the Partnership Representative to provide notice
to the Partners other than as required by the Code.
Section 9.4    Withholding and Other Tax Payments by the Partnership.
(a)    The General Partner may treat taxes paid by the Partnership on behalf of
all or less than all of the Partners either as a distribution of cash to such
Partners or as a general expense of the Partnership, as determined appropriate
under the circumstances by the General Partner.
(b)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that may be required to cause the
Partnership and other Group Members to comply with any withholding requirements
established under the Code or any other federal, state or local law including
pursuant to Sections 1441, 1442, 1445 and 1446 of the Code. To the extent that
the Partnership is required or elects to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income or
from a distribution to any Partner (including by reason of Section 1446 of the
Code), the General Partner may treat the amount withheld as a distribution of
cash pursuant to Section 6.3 or Section 12.4(c) in the amount of such
withholding from such Partner.
(c)    If the Partnership pays an imputed underpayment under Section 6225 of the
Code, the General Partner may require that Partners of the Partnership in the
year to which the underpayment relates indemnify the Partnership for their
allocable share of that underpayment (including interest, penalties and other
additions to tax). This indemnification obligation shall not apply to a Partner
to the extent that (i) the Partnership received a modification of the imputed
underpayment under Section 6225(c)(2) of the Code due to the Partner’s filing of
amended tax returns and payment of any resulting tax (including interest,
penalties and other additions to tax), (ii) the Partner is a tax-exempt entity
(as defined in Section 168(h)(2) of the Code) and either the Partnership
received a modification of the imputed underpayment under Section 6225(c)(3) of
the Code because of such Partner’s status as a taxexempt entity or the
Partnership did not make a good faith effort to obtain a modification of the
imputed underpayment due to such Partner’s status as a tax-exempt entity, or
(iii) the Partnership received a modification of the imputed underpayment under
Section 6225(c)(4)-(6) of the Code as a result of other information that was
either provided by the Partner or otherwise available to the Partnership with
respect to the Partner. This indemnification obligation imposed on Partners,
including former Partners, applies irrespective of whether such Persons are
Partners of the Partnership at the time the Partnership pays the imputed
underpayment.


54



--------------------------------------------------------------------------------




ARTICLE X.
ADMISSION OF PARTNERS
Section 10.1    Admission of Limited Partners.
(a)    [Reserved].
(b)    By acceptance of the transfer of any Limited Partner Interests in
accordance with Article IV or the acceptance of any Limited Partner Interests
issued pursuant to Article V or pursuant to a merger or consolidation pursuant
to Article XIV, and except as provided in Section 4.9, each transferee of, or
other such Person acquiring, a Limited Partner Interest (including any nominee
holder or an agent or representative acquiring such Limited Partner Interests
for the account of another Person) (i) shall be admitted to the Partnership as a
Limited Partner with respect to the Limited Partner Interests so transferred or
issued to such Person when any such transfer, issuance or admission is reflected
in the books and records of the Partnership and such Limited Partner becomes the
Record Holder of the Limited Partner Interests so transferred, (ii) shall become
bound by the terms of this Agreement, (iii) represents that such Person has the
capacity, power and authority to enter into this Agreement, (iv) grants the
powers of attorney set forth in this Agreement and (v) makes the consents and
waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement. A Person may become a Limited Partner or Record Holder of a Limited
Partner Interest without the consent or approval of any of the Partners. A
Person may not become a Limited Partner without acquiring a Limited Partner
Interest and until such Person is reflected in the books and records of the
Partnership as the Record Holder of such Limited Partner Interest. The rights
and obligations of a Person who is a Non-citizen Assignee shall be determined in
accordance with Section 4.9.
(c)    The name and mailing address of each Limited Partner shall be listed on
the books and records of the Partnership maintained for such purpose by the
Partnership or the Transfer Agent. The General Partner shall update the books
and records of the Partnership from time to time as necessary to reflect
accurately the information therein (or shall cause the Transfer Agent to do so,
as applicable). A Limited Partner Interest may be represented by a Certificate,
as provided in Section 4.1 hereof.
(d)    Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(b).
Section 10.2    Admission of Successor General Partner.
A successor General Partner approved pursuant to Section 11.1 or Section 11.2 or
the transferee of or successor to all of the General Partner Interest pursuant
to Section 4.6 who is proposed to be admitted as a successor General Partner
shall be admitted to the Partnership as the General Partner, effective
immediately prior to the withdrawal or removal of the predecessor or
transferring General Partner, pursuant to Section 11.1 or 11.2 or the transfer
of the General Partner


55



--------------------------------------------------------------------------------




Interest pursuant to Section 4.6, provided, however, that no such successor
shall be admitted to the Partnership until compliance with the terms of
Section 4.6 has occurred and such successor has executed and delivered such
other documents or instruments as may be required to effect such admission. Any
such successor shall, subject to the terms hereof, carry on the business of the
members of the Partnership Group without dissolution.
Section 10.3    Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership, and the General Partner may for this
purpose, among others, exercise the power of attorney granted pursuant to
Section 2.6.
ARTICLE XI.
WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1    Withdrawal of the General Partner.
(a)    The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);
(i)    The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
(ii)    The General Partner transfers all of its General Partner Interest
pursuant to Section 4.6;
(iii)    The General Partner is removed pursuant to Section 11.2;
(iv)    The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A)-(C) of this
Section 11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
General Partner or of all or any substantial part of its properties;
(v)    A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or


56



--------------------------------------------------------------------------------




(vi)    (A) if the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) if the General Partner is a partnership or a limited
liability company, the dissolution and commencement of winding up of the General
Partner; (C) if the General Partner is acting in such capacity by virtue of
being a trustee of a trust, the termination of the trust; (D) if the General
Partner is a natural person, his death or adjudication of incompetency; and (E)
otherwise in the event of the termination of the General Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.
(b)    Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) at any time that the General
Partner voluntarily withdraws by giving at least 90 days’ advance notice to the
Unitholders, such withdrawal to take effect on the date specified in such
notice; or (ii) at any time that the General Partner ceases to be the General
Partner pursuant to Section 11.1(a)(ii) or is removed pursuant to Section 11.2.
The withdrawal of the General Partner from the Partnership upon the occurrence
of an Event of Withdrawal shall also constitute the withdrawal of the General
Partner as general partner or managing member, if any, to the extent applicable,
of the other Group Members. If the General Partner gives a notice of withdrawal
pursuant to Section 11.1(a)(i), the holders of a Unit Majority, may, prior to
the effective date of such withdrawal, elect a successor General Partner. The
Person so elected as successor General Partner shall automatically become the
successor general partner or managing member, to the extent applicable, of the
other Group Members of which the General Partner is a general partner or a
managing member, and is hereby authorized to, and shall, continue the business
of the Partnership, and, to the extent applicable, the other Group Members,
without dissolution. Any successor General Partner elected in accordance with
the terms of this Section 11.1 shall be subject to the provisions of
Section 10.2.
Section 11.2    Removal of the General Partner.
(a)    Subject to the provisions of Section 11.2(b), the General Partner may be
removed if such removal is approved by the Unitholders holding at least a
majority of the Outstanding Common Units (excluding any Common Units held by the
General Partner and its Affiliates) voting as a single class. Any such action by
such holders for removal of the General Partner must also provide for the
election of a successor General Partner by the Unitholders holding a majority of
the Outstanding Common Units (excluding, in each case, Common Units held by the
General Partner and its Affiliates). Such removal shall be effective immediately
following the admission of a successor General Partner pursuant to Section 10.2.
The removal of the General Partner shall also automatically constitute the
removal of the General Partner as general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general


57



--------------------------------------------------------------------------------




partner or a managing member. If a Person is elected as a successor General
Partner in accordance with the terms of this Section 11.2, such Person shall,
upon admission pursuant to Section 10.2, automatically become a successor
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member,
and is hereby authorized to, and shall, continue the business of the
Partnership, and, to the extent applicable, the other Group Members, without
dissolution. The right of the holders of Outstanding Common Units to remove the
General Partner pursuant to this Section 11.2 shall not exist or be exercised
unless the Partnership has received an Opinion of Counsel (“Removal Opinion of
Counsel”) opining that such removal (following the selection of the successor
General Partner) would not result in the loss of the limited liability under the
Delaware Act of any Limited Partner or any Group Member or cause any Group
Member to be treated as an association taxable as a corporation or otherwise to
be taxed as an entity for federal income tax purposes (to the extent not already
so treated or taxed). Any successor General Partner elected in accordance with
the terms of this Section 11.2 shall be subject to the provisions of
Section 10.2.
(b)    If the General Partner is not an Affiliate of Oxy, then in an action to
(i) remove the General Partner without Cause or (ii) elect a successor General
Partner to replace a Departing General Partner that was removed without Cause,
the number of Common Units that Oxy and its Affiliates may vote in favor of such
action shall not exceed 45% (the “Cap”) of the Outstanding Common Units
(excluding any Common Units held by the General Partner and its Affiliates)
voting as a single class; provided, however, that if Oxy and its Affiliates have
owned less than 40% of the Outstanding Common Units for at least 12 consecutive
months at any time following the date hereof, then in an action to remove the
General Partner without Cause or elect a successor General Partner to replace a
Departing General Partner that was removed without Cause, Oxy and its Affiliates
shall not be subject to the Cap when voting in such action.
Section 11.3    Interest of Departing General Partner and Successor General
Partner.
(a)    In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Common Units under circumstances
where Cause does not exist, if the successor General Partner is elected in
accordance with the terms of Section 11.1 or Section 11.2, the Departing General
Partner shall have the option, exercisable prior to the effective date of the
withdrawal or removal of such Departing General Partner, to require its
successor to purchase its General Partner Interest and its general partner
interest (or equivalent interest), if any, in the other Group Members
(collectively, the “Combined Interest”) in exchange for an amount in cash equal
to the fair market value of such Combined Interest, such amount to be determined
and payable as of the effective date of its withdrawal or removal. If the
General Partner is removed by the Unitholders under circumstances where Cause
exists or if the General Partner withdraws under circumstances where such
withdrawal violates this Agreement, and if a successor General Partner is
elected in accordance with the terms of Section 11.1 or Section 11.2 (or if the
business of the Partnership is continued pursuant to Section 12.2 and the
successor General Partner is not the former General Partner), such successor
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner (or, if the business of the
Partnership is continued, prior to the date the business of the Partnership is
continued), to purchase


58



--------------------------------------------------------------------------------




the Combined Interest for such fair market value of such Combined Interest of
the Departing General Partner. In either event, the Departing General Partner
shall be entitled to receive all reimbursements due such Departing General
Partner pursuant to Section 7.5, including any employee-related liabilities
(including severance liabilities), incurred in connection with the termination
of any employees employed by the Departing General Partner or its Affiliates
(other than any Group Member) for the benefit of the Partnership or the other
Group Members.
For purposes of this Section 11.3(a), the fair market value of the Departing
General Partner’s Combined Interest shall be determined by agreement between the
Departing General Partner and its successor or, failing agreement within 30 days
after the effective date of such Departing General Partner’s withdrawal or
removal, by an independent investment banking firm or other independent expert
selected by the Departing General Partner and its successor, which, in turn, may
rely on other experts, and the determination of which shall be conclusive as to
such matter. If such parties cannot agree upon one independent investment
banking firm or other independent expert within 45 days after the effective date
of such departure, then the Departing General Partner shall designate an
independent investment banking firm or other independent expert, the Departing
General Partner’s successor shall designate an independent investment banking
firm or other independent expert, and such firms or experts shall mutually
select a third independent investment banking firm or independent expert, which
third independent investment banking firm or other independent expert shall
determine the fair market value of the Combined Interest of the Departing
General Partner. In making its determination, such third independent investment
banking firm or other independent expert may consider the then current trading
price of Units on any National Securities Exchange on which Units are then
listed or admitted to trading, the value of the Partnership’s assets, the rights
and obligations of the Departing General Partner and other factors it may deem
relevant.
(b)    If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
(c)    If a successor General Partner is elected in accordance with the terms of
Section 11.1 or Section 11.2 (or if the business of the Partnership is continued
pursuant to Section 12.2 and the successor General Partner is not the former
General Partner) and the option described in Section 11.3(a) is not exercised by
the party entitled to do so, the successor General Partner shall, at the
effective date of its admission to the Partnership, contribute to the
Partnership cash in the amount equal to the product of (x)  the Percentage
Interest of the General Partner Interest of the Departing General Partner and
(y) the Net Agreed Value of the Partnership’s assets on such date. In such
event, such successor General Partner shall, subject to the following sentence,
be entitled


59



--------------------------------------------------------------------------------




to its Percentage Interest of all Partnership allocations and distributions to
which the Departing General Partner was entitled. In addition, the successor
General Partner shall cause this Agreement to be amended to reflect that, from
and after the date of such successor General Partner’s admission, the successor
General Partner’s interest in all Partnership distributions and allocations
shall be its Percentage Interest.
Section 11.4    [Reserved]
Section 11.5    Withdrawal of Limited Partners.
No Limited Partner shall have any right to withdraw from the Partnership;
provided, however, that when a transferee of a Limited Partner’s Limited Partner
Interest becomes a Record Holder of the Limited Partner Interest so transferred,
such transferring Limited Partner shall cease to be a Limited Partner with
respect to the Limited Partner Interest so transferred.
ARTICLE XII.
DISSOLUTION AND LIQUIDATION
Section 12.1    Dissolution.
The Partnership shall not be dissolved by the admission of additional Limited
Partners or by the admission of a successor General Partner in accordance with
the terms of this Agreement. Upon the removal or withdrawal of the General
Partner, if a successor General Partner is elected pursuant to Section 10.2,
11.1, 11.2 or 12.2, the Partnership shall not be dissolved and such successor
General Partner is hereby authorized to, and shall, continue the business of the
Partnership. Subject to Section 12.2, the Partnership shall dissolve, and its
affairs shall be wound up, upon:
(a)    an Event of Withdrawal of the General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and such successor is admitted to the Partnership pursuant to this Agreement;
(b)    an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority; provided, however, that in an action
to dissolve the Partnership pursuant to this Section 12.1(b) at a time when the
General Partner is an Affiliate of Oxy, the number of Common Units that Oxy and
its Affiliates may vote in favor of such action shall not exceed 45% (the
“Dissolution Cap”) of the Outstanding Common Units voting as a single class;
provided, further, that if Oxy and its Affiliates have owned less than 40% of
the Outstanding Common Units for at least 12 consecutive months at any time
following the date hereof, then in an action to dissolve the Partnership
pursuant to this Section 12.1(b), Oxy and its Affiliates shall not be subject to
the Dissolution Cap when voting in such action;
(c)    the entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Delaware Act; or
(d)    at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.


60



--------------------------------------------------------------------------------




Section 12.2    Continuation of the Business of the Partnership After
Dissolution.
Upon an Event of Withdrawal caused by (a) the withdrawal or removal of the
General Partner as provided in Section 11.1(a)(i) or (iii) and the failure of
the Partners to select a successor to such Departing General Partner pursuant to
Section 11.1 or Section 11.2, then within 90 days thereafter, or (b) an event
constituting an Event of Withdrawal as defined in Section 11.1(a)(iv), (v) or
(vi), then, to the maximum extent permitted by law, within 180 days thereafter,
the holders of a Unit Majority may elect to continue the business of the
Partnership on the same terms and conditions set forth in this Agreement by
appointing as a successor General Partner a Person approved by the holders of a
Unit Majority. Unless such an election is made within the applicable time period
as set forth above, the Partnership shall conduct only activities necessary to
wind up its affairs. If such an election is so made, then:
(i)    the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;
(ii)    if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and
(iii)    the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement; provided that the right of the holders of a Unit
Majority to approve a successor General Partner and to continue the business of
the Partnership shall not exist and may not be exercised unless the Partnership
has received an Opinion of Counsel that (x) the exercise of the right would not
result in the loss of limited liability of any Limited Partner and (y) neither
the Partnership nor any Group Member would be treated as an association taxable
as a corporation or otherwise be taxable as an entity for federal income tax
purposes upon the exercise of such right to continue (to the extent not already
so treated or taxed).
Section 12.3    Liquidator.
Upon dissolution of the Partnership, unless the business of the Partnership is
continued pursuant to Section 12.2, the General Partner shall select one or more
Persons to act as Liquidator. The Liquidator (if other than the General Partner)
shall be entitled to receive such compensation for its services as may be
approved by a Unit Majority. The Liquidator (if other than the General Partner)
shall agree not to resign at any time without 15 days’ prior notice and may be
removed at any time, with or without cause, by notice of removal approved by
holders of a Unit Majority. Upon dissolution, removal or resignation of the
Liquidator, a successor and substitute Liquidator (who shall have and succeed to
all rights, powers and duties of the original Liquidator) shall within 30 days
thereafter be approved by holders of a Unit Majority. The right to approve a
successor or substitute Liquidator in the manner provided herein shall be deemed
to refer also to any such successor or substitute Liquidator approved in the
manner herein provided. Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the


61



--------------------------------------------------------------------------------




applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.4) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.
Section 12.4    Liquidation.
The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as determined by the Liquidator, subject to Section 17-804 of
the Delaware Act and the following:
(a)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.
(b)    Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.
(c)    All property and all cash in excess of that required to discharge
liabilities as provided in Section 12.4(b) shall be distributed to the Partners
in accordance with, and to the extent of, the positive balances in their
respective Capital Accounts, as determined after taking into account all Capital
Account adjustments (other than those made by reason of distributions pursuant
to this Section 12.4(c)) for the taxable period of the Partnership during which
the liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable period (or, if later,
within 90 days after said date of such occurrence).
Section 12.5    Cancellation of Certificate of Limited Partnership.
Upon the completion of the distribution of Partnership cash and property as
provided in Section 12.4 in connection with the liquidation of the Partnership,
the Certificate of Limited Partnership and all qualifications of the Partnership
as a foreign limited partnership in jurisdictions other than the State of
Delaware shall be canceled and such other actions as may be necessary to
terminate the Partnership shall be taken.


62



--------------------------------------------------------------------------------




Section 12.6    Return of Contributions.
The General Partner shall not be personally liable for, and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners, or any portion thereof, it being expressly understood that any such
return shall be made solely from Partnership assets.
Section 12.7    Waiver of Partition.
To the maximum extent permitted by law, each Partner hereby waives any right to
partition of the Partnership property.
Section 12.8    Capital Account Restoration.
No Limited Partner shall have any obligation to restore any negative balance in
its Capital Account upon liquidation of the Partnership. The General Partner
shall be obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable year of
the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.
ARTICLE XIII.
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1    Amendments to be Adopted Solely by the General Partner.
Each Partner agrees that the General Partner, without the approval of any
Partner, may amend any provision of this Agreement and execute, swear to,
acknowledge, deliver, file and record whatever documents may be required in
connection therewith, to reflect:
(a)    a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;
(b)    the admission, substitution, withdrawal or removal of Partners in
accordance with this Agreement;
(c)    a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
(d)    a change that the General Partner determines (i) does not adversely
affect the Limited Partners (including any particular class of Partnership
Interests as compared to other classes of Partnership Interests) in any material
respect, (ii) to be necessary or appropriate to (A) satisfy any requirements,
conditions or guidelines contained in any opinion, directive, order, ruling or
regulation of any federal or state agency or judicial authority or contained in
any federal or state statute (including the Delaware Act) or (B) facilitate the
trading of the Units (including the division of any


63



--------------------------------------------------------------------------------




class or classes of Outstanding Units into different classes to facilitate
uniformity of tax consequences within such classes of Units) or comply with any
rule, regulation, guideline or requirement of any National Securities Exchange
on which the Units are or will be listed or admitted to trading, (iii) to be
necessary or appropriate in connection with action taken by the General Partner
pursuant to Section 5.9 or (iv) is required to effect the intent expressed in
the Registration Statement or the intent of the provisions of this Agreement or
is otherwise contemplated by this Agreement;
(e)    a change in the fiscal year or taxable period of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable period of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;
(f)    an amendment that is necessary, as set forth in an Opinion of Counsel, to
prevent the Partnership, the General Partner or its directors, officers,
trustees or agents from in any manner being subjected to the provisions of the
Investment Company Act of 1940, as amended, the Investment Advisers Act of 1940,
as amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;
(g)    an amendment that the General Partner determines to be necessary or
appropriate in connection with the creation, authorization or issuance of any
class or series of Partnership Interests and Derivative Instruments pursuant to
Section 5.6;
(h)    any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;
(i)    an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;
(j)    an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Sections 2.4 or 7.1(a);
(k)    a merger, conveyance or conversion pursuant to Section 14.3(d); or
(l)    any other amendments substantially similar to the foregoing.
Section 13.2    Amendment Procedures.
Except as provided in Section 13.1 and Section 13.3, all amendments to this
Agreement shall be made in accordance with the requirements contained in this
Section 13.2. Amendments to this Agreement may be proposed only by the General
Partner; provided, however, that to the fullest extent permitted by law, the
General Partner shall have no duty or obligation to propose or approve


64



--------------------------------------------------------------------------------




any amendment to this Agreement and may decline to do so free of any duty
(including any fiduciary duty) or obligation whatsoever to the Partnership, any
Limited Partner or any other Person bound by this Agreement, and, in declining
to propose or approve an amendment, to the fullest extent permitted by law shall
not be required to act in good faith or pursuant to any other standard imposed
by this Agreement, any Group Member Agreement, any OLP Group Member Agreement,
any other agreement contemplated hereby or under the Delaware Act or any other
law, rule or regulation or at equity. A proposed amendment shall be effective
upon its approval by the General Partner and, except as otherwise provided by
Section 13.1 or 13.3, the holders of a Unit Majority, unless a greater or
different percentage is required under this Agreement or by Delaware law. Each
proposed amendment that requires the approval of the holders of a specified
percentage of Outstanding Units shall be set forth in a writing that contains
the text of the proposed amendment. If such an amendment is proposed, the
General Partner shall seek the written approval of the requisite percentage of
Outstanding Units or call a meeting of the Unitholders to consider and vote on
such proposed amendment, in each case in accordance with the other provisions of
this Article XIII. The General Partner shall notify all Record Holders upon
final adoption of any such proposed amendments. The General Partner shall be
deemed to have notified all Record Holders as required by this Section 13.2 if
it has either (i) filed such amendment with the Commission via its Electronic
Data Gathering, Analysis and Retrieval system and such amendment is publicly
available on such system or (ii) made such amendment available on any publicly
available website maintained by the Partnership.
Section 13.3    Amendment Requirements.
(a)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement (other than Section 11.2 or Section 13.4) that
establishes a percentage of Outstanding Units (including Units deemed owned by
the General Partner) or requires a vote or approval of Partners (or a subset of
Partners) holding a specified Percentage Interest required to take any action
shall be amended, altered, changed, repealed or rescinded in any respect that
would have the effect of reducing or increasing such percentage, unless such
amendment is approved by the written consent or the affirmative vote of holders
of Outstanding Units whose aggregate Outstanding Units constitute not less than
the voting requirement sought to be reduced or increased, as applicable, or the
affirmative vote of Partners whose aggregate Percentage Interests constitute not
less than the voting requirement sought to be reduced or increased, as
applicable.
(b)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3 (c), or (ii) enlarge
the obligations of, restrict in any way any action by or rights of, or reduce in
any way the amounts distributable, reimbursable or otherwise payable to, the
General Partner or any of its Affiliates without its consent, which consent may
be given or withheld at its option.
(c)    Except as provided in Section 14.3, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partners or Assignees as contemplated in Section 13.1, any amendment that
would have a material adverse effect on the rights or preferences of any class
of Partnership Interests in relation to other classes of Partnership


65



--------------------------------------------------------------------------------




Interests must be approved by the holders of not less than a majority of the
Outstanding Partnership Interests of the class affected.
(d)    Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by
Section 14.3(b), no amendments shall become effective without the approval of
the holders of at least 90% of the Outstanding Units voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable partnership law of the state under whose laws the Partnership is
organized.
(e)    Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
(f)    Notwithstanding any other provision of this Agreement, in an action to
amend the provisions of Section 11.2(b), Section 12.1(b) or Section 13.9(b) at a
time when the General Partner is an Affiliate of Oxy, the number of Common Units
that Oxy and its Affiliates may vote in favor of any such action shall not
exceed 45% (the “Amendment Cap”) of the Outstanding Common Units voting as a
single class; provided, further, that if Oxy and its Affiliates have owned less
than 40% of the Outstanding Common Units for at least 12 consecutive months at
any time following the date hereof, then in an action to amend the provisions of
Section 11.2(b), Section 12.1(b) or Section 13.9(b), Oxy and its Affiliates
shall not be subject to the Amendment Cap when voting in such action.
Section 13.4    Special Meetings.
All acts of Limited Partners to be taken pursuant to this Agreement shall be
taken in the manner provided in this Article XIII. Special meetings of the
Limited Partners may be called by (i) the General Partner, (ii) Limited Partners
owning 20% or more of the Outstanding Units of the class or classes for which a
meeting is proposed or (iii) Limited Partners owning 20% or more of the
Outstanding Common Units (excluding any Common Units held by the General Partner
or its Affiliates). Limited Partners shall call a special meeting by delivering
to the General Partner one or more requests in writing stating that the signing
Limited Partners wish to call a special meeting and indicating the general or
specific purposes for which the special meeting is to be called. Within 60 days
after receipt of such a call from Limited Partners or within such greater time
as may be reasonably necessary for the Partnership to comply with any statutes,
rules, regulations, listing agreements or similar requirements governing the
holding of a meeting or the solicitation of proxies for use at such a meeting,
the General Partner shall send a notice of the meeting to the Limited Partners
either directly or indirectly through the Transfer Agent. A meeting shall be
held at a time and place determined by the General Partner on a date not less
than 10 days nor more than 60 days after the time notice of the meeting is given
as provided in Section 16.1. Limited Partners shall not vote on matters that
would cause the Limited Partners to be deemed to be taking part in the
management and control of the business and affairs of the Partnership so as to
jeopardize the Limited Partners’ limited liability under the Delaware Act or the
law of any other state in which the Partnership is qualified to do business.


66



--------------------------------------------------------------------------------




Section 13.5    Notice of a Meeting.
Notice of a meeting called pursuant to Section 13.4 shall be given to the Record
Holders of the class or classes of Units for which a meeting is proposed in
writing by mail or other means of written communication in accordance with
Section 16.1. The notice shall be deemed to have been given at the time when
deposited in the mail or sent by other means of written communication.
Section 13.6    Record Date.
For purposes of determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners or to give approvals without a meeting
as provided in Section 13.11 the General Partner may set a Record Date, which
shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Units are listed
or admitted to trading, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange shall govern) or (b) if
approvals are sought without a meeting, the date by which Limited Partners are
requested in writing by the General Partner to give such approvals. If the
General Partner does not set a Record Date, then (a) the Record Date for
determining the Limited Partners entitled to notice of or to vote at a meeting
of the Limited Partners shall be the close of business on the day next preceding
the day on which notice is given, and (b) the Record Date for determining the
Limited Partners entitled to give approvals without a meeting shall be the date
the first written approval is deposited with the Partnership in care of the
General Partner in accordance with Section 13.11.
Section 13.7    Adjournment.
When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting and a new Record Date need not be fixed, if the time
and place thereof are announced at the meeting at which the adjournment is
taken, unless such adjournment shall be for more than 45 days. At the adjourned
meeting, the Partnership may transact any business which might have been
transacted at the original meeting. If the adjournment is for more than 45 days
or if a new Record Date is fixed for the adjourned meeting, a notice of the
adjourned meeting shall be given in accordance with this Article XIII.
Section 13.8    Waiver of Notice; Approval of Meeting; Approval of Minutes.
The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if they had occurred at a meeting duly
held after regular call and notice, if a quorum is present either in person or
by proxy. Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except when the Limited Partner attends the meeting
for the express purpose of objecting, at the beginning of the meeting, to the
transaction of any business because the meeting is not lawfully called or
convened; and except that attendance at a meeting is not a waiver of any right
to disapprove the consideration of matters required to be included in the notice
of the meeting, but not so included, if the disapproval is expressly made at the
meeting.


67



--------------------------------------------------------------------------------




Section 13.9    Quorum and Voting.
The holders of a majority of the Outstanding Units of the class or classes for
which a meeting has been called (including Outstanding Units deemed owned by the
General Partner) represented in person or by proxy shall constitute a quorum at
a meeting of Limited Partners of such class or classes unless any such action by
the Limited Partners (a) requires approval by holders of a greater percentage of
such Units, in which case the quorum shall be such greater percentage or (b)
relates to the removal of the General Partner or the election of a successor
General Partner, in each case pursuant to Section 11.2(a), in which case the
holders of a majority of the Outstanding Common Units (excluding any Outstanding
Common Units held by the General Partner and its Affiliates) shall constitute a
quorum. At any meeting of the Limited Partners duly called and held in
accordance with this Agreement at which a quorum is present, the act of Limited
Partners holding Outstanding Units that in the aggregate represent a majority of
the Outstanding Units present in person or by proxy at such meeting shall be
deemed to constitute the act of all Limited Partners, unless a greater or
different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such greater
or different percentage shall be required; provided, however, that if, as a
matter of law or by amendment to this Agreement, approval by plurality vote of
Partners (or any class thereof) is required to approve any action, no minimum
quorum shall be required. The Limited Partners present at a duly called or held
meeting at which a quorum is present may continue to transact business until
adjournment, notwithstanding the withdrawal of enough Limited Partners to leave
less than a quorum, if any action taken (other than adjournment) is approved by
the required percentage of Outstanding Units specified in this Agreement
(including Outstanding Units deemed owned by the General Partner). In the
absence of a quorum any meeting of Limited Partners may be adjourned from time
to time by the affirmative vote of holders of at least a majority of the
Outstanding Units entitled to vote at such meeting (including Outstanding Units
deemed owned by the General Partner) and represented either in person or by
proxy, but no other business may be transacted, except as provided in
Section 13.7.
Section 13.10    Conduct of a Meeting.
The General Partner shall have full power and authority concerning the manner of
conducting any meeting of the Limited Partners or solicitation of approvals in
writing, including the determination of Persons entitled to vote, the existence
of a quorum, the satisfaction of the requirements of Section 13.4, the conduct
of voting, the validity and effect of any proxies and the determination of any
controversies, votes or challenges arising in connection with or during the
meeting or voting. The General Partner shall designate a Person to serve as
chairman of any meeting and shall further designate a Person to take the minutes
of any meeting. All minutes shall be kept with the records of the Partnership
maintained by the General Partner. The General Partner may make such other
regulations consistent with applicable law and this Agreement as it may deem
advisable concerning the conduct of any meeting of the Limited Partners or
solicitation of approvals in writing, including regulations in regard to the
appointment of proxies, the appointment and duties of inspectors of votes and
approvals, the submission and examination of proxies and other evidence of the
right to vote, and the revocation of approvals in writing.


68



--------------------------------------------------------------------------------




Section 13.11    Action Without a Meeting.
If authorized by the General Partner, any action that may be taken at a meeting
of the Limited Partners may be taken without a meeting, without a vote and
without prior notice, if an approval in writing setting forth the action so
taken is signed by Limited Partners owning not less than the minimum percentage
of the Outstanding Units (including Units deemed owned by the General Partner)
that would be necessary to authorize or take such action at a meeting at which
all the Limited Partners were present and voted (unless such provision conflicts
with any rule, regulation, guideline or requirement of any National Securities
Exchange on which the Units are listed or admitted to trading, in which case the
rule, regulation, guideline or requirement of such National Securities Exchange
shall govern). Prompt notice of the taking of action without a meeting shall be
given to the Limited Partners who have not approved in writing. The General
Partner may specify that any written ballot, if any, submitted to Limited
Partners for the purpose of taking any action without a meeting shall be
returned to the Partnership within the time period, which shall be not less than
20 days, specified by the General Partner. If a ballot returned to the
Partnership does not vote all of the Units held by the Limited Partners, the
Partnership shall be deemed to have failed to receive a ballot for the Units
that were not voted. If approval of the taking of any action by the Limited
Partners is solicited by any Person other than by or on behalf of the General
Partner, the written approvals shall have no force and effect unless and until
(a) they are deposited with the Partnership in care of the General Partner and
(b) an Opinion of Counsel is delivered to the General Partner to the effect that
the exercise of such right and the action proposed to be taken with respect to
any particular matter (i) will not cause the Limited Partners to be deemed to be
taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability, and
(ii) are otherwise permissible under the state statutes then governing the
rights, duties and liabilities of the Partnership and the Partners. Nothing
contained in this Section 13.11 shall be deemed to require the General Partner
to solicit all Limited Partners in connection with a matter approved by the
holders of the requisite percentage of Units acting by written consent without a
meeting.
Section 13.12    Right to Vote and Related Matters.
(a)    Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.
(b)    With respect to Units that are held for a Person’s account by another
Person (such as a broker, dealer, bank, trust company or clearing corporation,
or an agent of any of the foregoing), in whose name such Units are registered,
such other Person shall, in exercising the voting rights in respect of such
Units on any matter, and unless the arrangement between such Persons provides
otherwise, vote such Units in favor of, and at the direction of, the Person who
is the beneficial owner, and the Partnership shall be entitled to assume it is
so acting without further inquiry. The


69



--------------------------------------------------------------------------------




provisions of this Section 13.12(b) (as well as all other provisions of this
Agreement) are subject to the provisions of Section 4.3.
ARTICLE XIV.
MERGER, CONSOLIDATION OR CONVERSION
Section 14.1    Authority.
The Partnership may merge or consolidate with or into one or more corporations,
limited liability companies, statutory trusts or associations, real estate
investment trusts, common law trusts or unincorporated businesses, including a
partnership (whether general or limited (including a limited liability
partnership)), or convert into any such entity, whether such entity is formed
under the laws of the State of Delaware or any other state of the United States
of America, pursuant to a written plan of merger or consolidation (“Merger
Agreement”) or a written plan of conversion (“Plan of Conversion”), as the case
may be, in accordance with this Article XIV.
Section 14.2    Procedure for Merger, Consolidation or Conversion.
(a)    Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner, provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any fiduciary duty or
obligation whatsoever to the Partnership, any Limited Partner, any other Person
who acquires an interest in a Partnership Interest or any other Person who is
bound by this Agreement, and, in declining to consent to a merger, consolidation
or conversion, shall not be required to act pursuant to any other standard
imposed by this Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity.
(b)    If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
(i)    the name and jurisdiction of formation or organization of each of the
business entities proposing to merge or consolidate;
(ii)    the name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (the “Surviving
Business Entity”);
(iii)    the terms and conditions of the proposed merger or consolidation;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (i) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability


70



--------------------------------------------------------------------------------




company, unincorporated business or other entity (other than the Surviving
Business Entity) which the holders of such general or limited partner interests,
securities or rights are to receive in exchange for, or upon conversion of,
their interests, securities or rights, and (ii) in the case of securities
represented by certificates, upon the surrender of such certificates, which
cash, property or general or limited partner interests, rights, securities or
obligations of the Surviving Business Entity or any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity), or
evidences thereof, are to be delivered;
(v)    a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
(vi)    the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided that if the
effective time of the merger is to be later than the date of the filing of such
certificate of merger, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of merger and
stated therein); and
(vii)    such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.
(c)    If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:
(i)    the name of the converting entity and the converted entity;
(ii)    a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
(iii)    a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity or another entity, or
for the cancellation of such equity securities;
(v)    in an attachment or exhibit, the certificate of limited partnership of
the Partnership; and


71



--------------------------------------------------------------------------------




(vi)    in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
(vii)    the effective time of the conversion, which may be the date of the
filing of the articles of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such articles of conversion and
stated therein); and
(viii)    such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.
Section 14.3    Approval by Limited Partners.
(a)    Except as provided in Section 14.3(d), the General Partner, upon its
approval of the Merger Agreement or the Plan of Conversion, as the case may be,
shall direct that the Merger Agreement or the Plan of Conversion and the merger,
consolidation or conversion contemplated thereby, as applicable, be submitted to
a vote of Limited Partners, whether at a special meeting or by written consent,
in either case in accordance with the requirements of Article XIII. A copy or a
summary of the Merger Agreement or the Plan of Conversion, as the case may be,
shall be included in or enclosed with the notice of a special meeting or the
written consent.
(b)    Except as provided in Section 14.3(d), the Merger Agreement or Plan of
Conversion, as the case may be, shall be approved upon receiving the affirmative
vote or consent of the holders of a Unit Majority unless the Merger Agreement
contains any provision that, if contained in an amendment to this Agreement, the
provisions of this Agreement or the Delaware Act would require for the approval
of the Merger Agreement the vote or consent of a greater percentage of the
Outstanding Units or of any class of Limited Partners, in which case such
greater percentage vote or consent shall be required for approval of the Merger
Agreement.
(c)    Except as provided in Section 14.3(d), after such approval by vote or
consent of the Limited Partners, and at any time prior to the filing of the
certificate of merger or certificate of conversion pursuant to Section 14.4, the
merger, consolidation or conversion may be abandoned pursuant to provisions
therefor, if any, set forth in the Merger Agreement or Plan of Conversion, as
the case may be.
(d)    Notwithstanding anything else contained in this Article XIV or in this
Agreement, the General Partner is permitted, without Limited Partner approval,
to convert the Partnership or any Group Member into a new limited liability
entity, to merge the Partnership or any Group Member into, or convey all of the
Partnership’s assets to, another limited liability entity that shall be newly
formed and shall have no assets, liabilities or operations at the time of such
conversion, merger or conveyance other than those it receives from the
Partnership or other Group Member if (i) the General Partner has received an
Opinion of Counsel that the conversion, merger or conveyance, as the case may
be, would not result in the loss of the limited liability under the Delaware Act
of any Limited Partner or cause the Partnership to be treated as an association
taxable as a corporation or


72



--------------------------------------------------------------------------------




otherwise to be taxed as an entity for federal income tax purposes (to the
extent not previously treated as such), (ii) the sole purpose of such
conversion, merger, or conveyance is to effect a mere change in the legal form
of the Partnership into another limited liability entity and (iii) the governing
instruments of the new entity provide the Limited Partners and the General
Partner with substantially the same rights and obligations as are herein
contained.
(e)    Additionally, notwithstanding anything else contained in this Article XIV
or in this Agreement, the General Partner is permitted, without Limited Partner
approval, to merge or consolidate the Partnership with or into another entity if
(A) the General Partner has received an Opinion of Counsel that the merger or
consolidation, as the case may be, would not result in the loss of the limited
liability under the Delaware Act of any Limited Partner or cause the Partnership
to be treated as an association taxable as a corporation or otherwise to be
taxed as an entity for federal income tax purposes (to the extent not previously
treated as such), (B) the merger or consolidation would not result in an
amendment to this Agreement, other than any amendments that could be adopted
pursuant to Section 13.1, (C) the Partnership is the Surviving Business Entity
in such merger or consolidation, (D) each Unit outstanding immediately prior to
the effective date of the merger or consolidation is to be an identical Unit of
the Partnership after the effective date of the merger or consolidation, and (E)
the number of Partnership Interests to be issued by the Partnership in such
merger or consolidation does not exceed 20% of the Partnership Interests
Outstanding immediately prior to the effective date of such merger or
consolidation.
(f)    Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger
or consolidation approved in accordance with this Article XIV may (a) effect any
amendment to this Agreement or (b) effect the adoption of a new partnership
agreement for the Partnership if it is the Surviving Business Entity. Any such
amendment or adoption made pursuant to this Section 14.3 shall be effective at
the effective time or date of the merger or consolidation.
Section 14.4    Certificate of Merger.
Upon the required approval by the General Partner and the Unitholders of a
Merger Agreement or Plan of Conversion, as the case may be, a certificate of
merger or certificate of conversion, as applicable, shall be executed and filed
with the Secretary of State of the State of Delaware in conformity with the
requirements of the Delaware Act.
Section 14.5    Effect of Merger, Consolidation or Conversion.
(a)    At the effective time of the certificate of merger:
(i)    all of the (A) rights, privileges and powers of each of the business
entities that has merged or consolidated, (B) property, real, personal and
mixed, of those business entities, (C) debts due to any of those business
entities and (D) other things and causes of action belonging to each of those
business entities, shall be vested in the Surviving Business Entity and after
the merger or consolidation shall be the property of the Surviving Business
Entity to the extent they were of each constituent business entity;


73



--------------------------------------------------------------------------------




(ii)    the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and shall not in any way be
impaired because of the merger or consolidation;
(iii)    all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
(iv)    all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
(b)    At the effective time of the certificate of conversion, for all purposes
of the laws of the State of Delaware:
(i)    the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
(ii)    all rights, title, and interests to all real estate and other property
owned by the Partnership shall remain vested in the converted entity in its new
organizational form without reversion or impairment, without further act or
deed, and without any transfer or assignment having occurred, but subject to any
existing liens or other encumbrances thereon;
(iii)    all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
(iv)    all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence as of the effective time of the conversion will continue in
existence as to those liabilities and obligations and are enforceable against
the converted entity by such creditors and obligees to the same extent as if the
liabilities and obligations had originally been incurred or contracted by the
converted entity;
(v)    the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other rights or securities in the
converted entity or cash as provided in the plan of conversion shall be so
converted, and Partners shall be entitled only to the rights provided in the
Plan of Conversion.
ARTICLE XV.
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1    Right to Acquire Limited Partner Interests.
(a)    Notwithstanding any other provision of this Agreement, if at any time the
General Partner and its Affiliates hold more than 95% of the total Limited
Partner Interests of any class then Outstanding, the General Partner shall then
have the right, which right it may assign and transfer in whole or in part to
the Partnership or any Affiliate of the General Partner, exercisable at its
option,


74



--------------------------------------------------------------------------------




to purchase all, but not less than all, of such Limited Partner Interests of
such class then Outstanding held by Persons other than the General Partner and
its Affiliates, at the Current Market Price as of the date three days prior to
the date that the notice described in Section 15.1(b) is mailed. As used in this
Agreement, (i) “Current Market Price” as of any date of any class of Limited
Partner Interests means the average of the daily Closing Prices (as hereinafter
defined) per Limited Partner Interest of such class for the 20 consecutive
Trading Days (as hereinafter defined) immediately prior to such date; (ii)
“Closing Price” for any day means the last sale price on such day, regular way,
or in case no such sale takes place on such day, the average of the closing bid
and asked prices on such day, regular way, as reported in the principal
consolidated transaction reporting system with respect to securities listed on
the principal National Securities Exchange on which such Limited Partner
Interests are listed or admitted to trading or, if such Limited Partner
Interests of such class are not listed or admitted to trading on any National
Securities Exchange, the last quoted price on such day or, if not so quoted, the
average of the high bid and low asked prices on such day in the over-the-counter
market, as reported by such system as is then in use, or, if on any such day
such Limited Partner Interests of such class are not quoted by any such
organization, the average of the closing bid and asked prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is making a market in such Limited Partner Interests of such
class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner; and (iii) “Trading Day” means a day on which
the principal National Securities Exchange on which such Limited Partner
Interests of any class are listed or admitted for trading is open for the
transaction of business or, if Limited Partner Interests of a class are not
listed or admitted for trading on any National Securities Exchange, a day on
which banking institutions in New York City generally are open.
(b)    If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
Transfer Agent notice of such election to purchase (the “Notice of Election to
Purchase”) and shall cause the Transfer Agent to mail a copy of such Notice of
Election to Purchase to the Record Holders of Limited Partner Interests of such
class (as of a Record Date selected by the General Partner) at least 10, but not
more than 60, days prior to the Purchase Date. Such Notice of Election to
Purchase shall also be published for a period of at least three consecutive days
in at least two daily newspapers of general circulation printed in the English
language and published in the Borough of Manhattan, New York. The Notice of
Election to Purchase shall specify the Purchase Date and the price (determined
in accordance with Section 15.1(a)) at which Limited Partner Interests will be
purchased and state that the General Partner, its Affiliate or the Partnership,
as the case may be, elects to purchase such Limited Partner Interests, upon
surrender of Certificates representing such Limited Partner Interests, or other
evidence of the issuance of uncertificated Units, in exchange for payment, at
such office or offices of the Transfer Agent as the Transfer Agent may specify,
or as may be required by any National Securities Exchange on which such Limited
Partner Interests are listed. Any such Notice of Election to Purchase mailed to
a Record Holder of Limited Partner Interests at his address as reflected in the
records of the Transfer Agent shall be conclusively presumed to have been given
regardless of whether the owner receives such notice. On or prior to the
Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent cash in an amount sufficient
to pay the aggregate


75



--------------------------------------------------------------------------------




purchase price of all of such Limited Partner Interests to be purchased in
accordance with this Section 15.1. If the Notice of Election to Purchase shall
have been duly given as aforesaid at least 10 days prior to the Purchase Date,
and if on or prior to the Purchase Date the deposit described in the preceding
sentence has been made for the benefit of the holders of Limited Partner
Interests subject to purchase as provided herein, then from and after the
Purchase Date, notwithstanding that any Certificate, or other evidence of the
issuance of uncertificated Units, shall not have been surrendered for purchase,
all rights of the holders of such Limited Partner Interests (including any
rights pursuant to Article III, Article IV, Article V, Article VI, and
Article XII) shall thereupon cease, except the right to receive the purchase
price (determined in accordance with Section 15.1(a)) for Limited Partner
Interests therefor, without interest, upon surrender to the Transfer Agent of
the Certificates representing such Limited Partner Interests, or other evidence
of the issuance of uncertificated Units, and such Limited Partner Interests
shall thereupon be deemed to be transferred to the General Partner, its
Affiliate or the Partnership, as the case may be, on the record books of the
Transfer Agent and the Partnership, and the General Partner its Affiliate, or
the Partnership, as the case may be, shall be deemed to be the owner of all such
Limited Partner Interests from and after the Purchase Date and shall have all
rights as the owner of such Limited Partner Interests (including all rights as
owner of such Limited Partner Interests pursuant to Article III, Article IV,
Article V, Article VI and Article XII).
(c)    At any time from and after the Purchase Date, a holder of an Outstanding
Limited Partner Interest subject to purchase as provided in this Section 15.1
may surrender his Certificate evidencing such Limited Partner Interest, or other
evidence of the issuance of uncertificated Units, to the Transfer Agent in
exchange for payment of the amount described in Section 15.1(a), therefor,
without interest thereon.
ARTICLE XVI.
GENERAL PROVISIONS
Section 16.1    Addresses and Notices; Written Communications.
(a)    Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner at the address described below. Any notice, payment or report to be
given or made to a Partner hereunder shall be deemed conclusively to have been
given or made, and the obligation to give such notice or report or to make such
payment shall be deemed conclusively to have been fully satisfied, upon the
sending of such notice, payment or report to the Record Holder of such
Partnership Interests at his address as shown on the records of the Transfer
Agent or as otherwise shown on the records of the Partnership, regardless of any
claim of any Person who may have an interest in such Partnership Interests by
reason of any assignment or otherwise. Notwithstanding the foregoing, if (i) a
Partner shall consent to receiving notices, demands, requests, reports or proxy
materials via electronic mail or by the Internet or (ii) the rules of the
Commission shall permit any report or proxy materials to be delivered
electronically or made available via the Internet, any such notice, demand,
request, report or proxy materials shall be deemed given or made when delivered
or made available via such mode of delivery. An affidavit or certificate of the
giving


76



--------------------------------------------------------------------------------




or making of any notice, payment or report in accordance with the provisions of
this Section 16.1 executed by the General Partner, the Transfer Agent or the
mailing organization shall be prima facie evidence of the giving or making of
such notice, payment or report. If any notice, payment or report addressed to a
Record Holder at the address of such Record Holder appearing on the books and
records of the Transfer Agent or the Partnership is returned by the United
States Postal Service marked to indicate that the United States Postal Service
is unable to deliver it, such notice, payment or report and any subsequent
notices, payments and reports shall be deemed to have been duly given or made
without further mailing (until such time as such Record Holder or another Person
notifies the Transfer Agent or the Partnership of a change in his address) if
they are available for the Partner at the principal office of the Partnership
for a period of one year from the date of the giving or making of such notice,
payment or report to the other Partners. Any notice to the Partnership shall be
deemed given if received by the General Partner at the principal office of the
Partnership designated pursuant to Section 2.3. The General Partner may rely and
shall be protected in relying on any notice or other document from a Partner or
other Person if believed by it to be genuine.
(b)    The terms “in writing”, “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
Section 16.2    Further Action.
The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
Section 16.3    Binding Effect.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
Section 16.4    Integration.
This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
Section 16.5    Creditors.
None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.
Section 16.6    Waiver.
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.


77



--------------------------------------------------------------------------------




Section 16.7    Third-Party Beneficiaries.
Each Partner agrees that any Indemnitee shall be entitled to assert rights and
remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnitee.
Section 16.8    Counterparts.
This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or, in the case of a Person acquiring a Limited Partner
Interest, pursuant to Section 10.1(b) without execution hereto.
Section 16.9    Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial
by Jury.
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.
(b)    Each of the Partners and each Person holding any beneficial interest in
the Partnership (whether through a broker, dealer, bank, trust company or
clearing corporation or an agent of any of the foregoing or otherwise):
(i)    irrevocably agrees that any claims, suits, actions or proceedings (A)
arising out of or relating in any way to this Agreement (including any claims,
suits or actions to interpret, apply or enforce the provisions of this Agreement
or the duties, obligations or liabilities among Partners or of Partners to the
Partnership, or the rights or powers of, or restrictions on, the Partners or the
Partnership), (B) brought in a derivative manner on behalf of the Partnership,
(C) asserting a claim of breach of a fiduciary duty owed by any director,
officer, or other employee of the Partnership or the General Partner, or owed by
the General Partner, to the Partnership or the Partners, (D) asserting a claim
arising pursuant to any provision of the Delaware Act or (E) asserting a claim
governed by the internal affairs doctrine shall be exclusively brought in the
Court of Chancery of the State of Delaware (or, if such court does not have
subject matter jurisdiction thereof, any other court located in the State of
Delaware with subject matter jurisdiction), in each case regardless of whether
such claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;
(ii)    irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware (or, if such court does not have subject
matter jurisdiction thereof, any other court located in the State of Delaware
with subject matter jurisdiction) in connection with any such claim, suit,
action or proceeding;
(iii)    agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the Court of Chancery of the State of Delaware or of any other court to which
proceedings in the Court of Chancery


78



--------------------------------------------------------------------------------




of the State of Delaware may be appealed, (B) such claim, suit, action or
proceeding is brought in an inconvenient forum, or (C) the venue of such claim,
suit, action or proceeding is improper;
(iv)    expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and
(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided that nothing in clause (v) hereof shall affect or limit any
right to serve process in any other manner permitted by law.
Section 16.10    Invalidity of Provisions.
If any provision or part of a provision of this Agreement is or becomes, for any
reason, invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions and/or parts thereof contained
herein shall not be affected thereby and this Agreement shall, to the fullest
extent permitted by law, be reformed and construed as if such invalid, illegal
or unenforceable provision, or part of a provision, had never been contained
herein, and such provision or part reformed so that it would be valid, legal and
enforceable to the maximum extent possible.
Section 16.11    Consent of Partners.
Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners, such action may be so taken upon
the concurrence of less than all of the Partners and each Partner shall be bound
by the results of such action.
Section 16.12    Facsimile Signatures.
The use of facsimile signatures affixed in the name and on behalf of the
transfer agent and registrar of the Partnership on certificates representing
Common Units is expressly permitted by this Agreement.


79



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


 
GENERAL PARTNER:
 
 
 
 
Western Midstream Holdings, LLC
 
 
 
 
By:
/s/ Michael P. Ure
 
Name:
Michael P. Ure
 
Title:
President and Chief Executive Officer



 
LIMITED PARTNERS:
 
 
 
 
All Limited Partners now and hereafter admitted as Limited Partners of the
Partnership pursuant to powers of attorney now and hereafter executed in favor
of, and granted and delivered to, the General Partner.
 
 
 
 
Western Midstream Holdings, LLC
 
 
 
 
By:
/s/ Michael P. Ure
 
Name:
Michael P. Ure
 
Title:
President and Chief Executive Officer





Signature Page – Second Amended and Restated Agreement
of Limited Partnership of Western Midstream Partners, LP